Exhibit 10.1

EXECUTION VERSION

 

 

$1,900,000,000

TERM LOAN AGREEMENT

dated as of March 9, 2016,

among

WEYERHAEUSER COMPANY, as Borrower,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Syndication Agent

PNC BANK, NATIONAL ASSOCIATION

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Documentation Agents

JPMORGAN CHASE BANK, N.A.,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

PNC CAPITAL MARKETS LLC and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I DEFINITIONS

     1       1.01    Defined Terms      1       1.02    Terms Generally      12
      1.03    Accounting Terms; GAAP      12   

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

     13       2.01    Loans      13       2.02    Making, Conversion and
Continuation of Loans      13       2.03    Fees      15       2.04   
Termination and Reduction of the Commitments      16       2.05    Repayment of
the Loans; Evidence of Debt      16       2.06    Interest on the Loans      17
      2.07    Default Interest      18       2.08    Alternate Rate of Interest
     19       2.09    Prepayment      19       2.10    Reserve Requirements;
Change in Circumstances      19       2.11    Change in Legality      21      
2.12    Indemnity      22       2.13    Payments      23       2.14    Taxes   
  23       2.15    Mitigation Obligations; Replacement of Lenders      27      
2.16    Sharing of Setoffs      28       2.17    Pro Rata Treatment      28   
   2.18    Defaulting Lenders      29   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     30       3.01    Organization; Powers      30       3.02    Authorization
     30       3.03    Enforceability      30       3.04    Consents and
Approvals      30       3.05    Financial Statements      31       3.06    No
Material Adverse Change      31       3.07    Title to Properties; Possession
Under Leases      31       3.08    Subsidiaries      31       3.09   
Litigation; Compliance with Laws      32       3.10    Agreements      32      
3.11    Federal Reserve Regulations      32       3.12    Investment Company Act
     32       3.13    Tax Returns      32       3.14    No Material
Misstatements      32   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      3.15    Compliance with ERISA      33       3.16   
Environmental Matters      33       3.17    Maintenance of Insurance      34   
   3.18    Ranking      34       3.19    Anti-Corruption Laws and Sanctions     
34       3.20    EEA Financial Institutions      34   

ARTICLE IV CONDITIONS OF LENDING

     34       4.01    All Borrowings      34       4.02    Closing Date      35
  

ARTICLE V AFFIRMATIVE COVENANTS

     36       5.01    Incorporated Affirmative Covenants      36       5.02   
Most Favored Nation      36   

ARTICLE VI NEGATIVE COVENANTS

     37   

ARTICLE VII EVENTS OF DEFAULT

     37       7.01    Events of Default      37   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     40       8.01    The Administrative Agent      40       8.02    Other
Agents      42   

ARTICLE IX MISCELLANEOUS

     43       9.01    Notices      43       9.02    Survival of Agreement     
43       9.03    Binding Effect      43       9.04    Successors and Assigns   
  44       9.05    Expenses; Indemnity      46       9.06    Right of Setoff   
  47       9.07    Applicable Law      48       9.08    Waivers; Amendment     
48       9.09    Interest Rate Limitation      49       9.10    Entire Agreement
     50       9.11    WAIVER OF JURY TRIAL      50       9.12    Severability   
  50       9.13    Counterparts      50       9.14    Headings      50      
9.15    Jurisdiction; Consent to Service of Process      50       9.16   
Domicile of Loans      51       9.17    Restricted and Unrestricted Subsidiaries
     51   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      9.18    USA PATRIOT Act      52       9.19    No
Fiduciary Duty      52       9.20    Acknowledgment and Consent to Bail-In of
EEA Financial Institutions      53   

EXHIBITS

 

Exhibit A    Form of Loan/Continuation/Conversion Notice Exhibit B    Form of
Administrative Questionnaire Exhibit C    Form of Assignment and Acceptance
Exhibit D-1    Form of Certification of Financial Statements Exhibit D-2    Form
of Compliance Certificate Exhibit E    Form of Promissory Note Exhibit F   
Claim Agreement Exhibit G-1    U.S. Tax Certificate (for Foreign Lenders That
Are Not Partnerships) Exhibit G-2    U.S. Tax Certificate (for Foreign
Participants That Are Not Partnerships) Exhibit G-3    U.S. Tax Certificate (for
Foreign Participants That Are Partnerships) Exhibit G-4    U.S. Tax Certificate
(for Foreign Lenders That Are Partnerships)

SCHEDULES

 

Schedule 2.01    Commitments Schedule 3.08    Subsidiaries Schedule 9.01   
Notices

 

-iii-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of March 9, 2016, among WEYERHAEUSER COMPANY, a
Washington corporation (the “Borrower”), the lenders listed on Schedule 2.01
(together with each assignee that becomes a party hereto pursuant to
Section 9.04, a “Lender” and collectively, the “Lenders”) and JPMORGAN CHASE
BANK, N.A., a national banking association (“JPMorgan Chase Bank”), as
administrative agent for the Lenders (in such capacity, and its successors in
such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders enter into this Term Loan
Agreement to provide the Borrower and its Subsidiaries with financing for
general corporate purposes, including to fund share repurchases.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:

“Administrative Agent Fee Letter” shall mean that certain letter agreement dated
March 9, 2016, among the Borrower and JPMorgan Chase Bank.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Aggregate Credit Exposure” shall mean the aggregate amounts of the Lenders’
Credit Exposures.

“Agreement” shall mean this Term Loan Agreement, together with all amendments,
supplements and modifications hereof.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977.

“Applicable Margin” shall have the meaning given such term in Section 2.06(b).

“Applicable Percentage” of any Lender at any time shall mean the percentage of
the Total Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. In the event the Commitments shall have
expired or been terminated, the Applicable Percentage shall be determined on the
basis of the Commitments most recently in effect, but giving effect to
assignments pursuant to Section 9.04 and to any Lender’s status as a Defaulting
Lender at the time of determination.

 

1



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, which
acceptance shall be governed by the terms of Section 9.04, substantially in the
form of Exhibit C.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(i) the Prime Rate in effect on such day, (ii)  1⁄2 of 1% plus the Federal Funds
Rate for such day and (iii) the Eurodollar Rate for a Eurodollar Loan with a
one-month interest period commencing on such day plus 1%, each as in effect from
time to time. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Rate, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Base Rate shall be determined without regard to clause
(ii) of the first sentence of this definition, until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate, or the Eurodollar Rate, respectively.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning given such term in the introductory paragraph
hereto.

“Borrowing” shall mean a group of Eurodollar Loans or Base Rate Loans made by
the Lenders on a single date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use)

 

2



--------------------------------------------------------------------------------

real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such person under GAAP and, for purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

A “Change in Control” shall be deemed to have occurred with respect to the
Borrower if, (a) any person or group (within the meaning of Rule 13d-5 of the
SEC as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower, (b) a majority of the seats (other than vacant seats) on the board
of directors of the Borrower shall at any time have been occupied by persons who
were neither (i) directors of the Borrower on the date of this Agreement or
nominated or appointed by the management of the Borrower in accordance with its
charter and by-laws, nor (ii) appointed by directors so nominated, or (c) any
person or group shall otherwise directly or indirectly Control the Borrower.

“Claim Agreement” means the Claim Agreement dated as of March 9, 2016, executed
by the Borrower and WNR in favor of the Administrative Agent for the benefit of
the Lenders and attached hereto as Exhibit F.

“Closing Date” shall mean the first date on which the conditions precedent set
forth in Section 4.02 shall have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect at the date
of this Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder, if any, to make Loans in an aggregate principal amount not to
exceed the amount set forth in Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its commitment, as applicable,
as the same may be permanently reduced, increased or terminated from time to
time pursuant to Section 2.04, Section 2.15, Article VII or Section 9.04.

“Commitment Termination Date” shall have the meaning given such term in
Section 2.01.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities or by contract, and “Controlling” and
“Controlled” shall have meanings correlative thereto.

“Credit Exposure” shall mean, with respect to each Lender, at any time, the
aggregate principal amount at such time of all outstanding Loans of such Lender
to the Borrower.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

3



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied (b) notified the Borrower, the Administrative Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
cannot be satisfied, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Government
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such (or such Government Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Lender.

“Dollars,” “dollars” or “$” shall mean lawful money of the United States of
America.

“Drawn Margin” shall mean, for any loans made under the Syndicated Credit
Agreement or any amendment and restatement thereof or any new credit facility of
the Borrower that replaces the credit facility under the Syndicated Credit
Agreement, the sum of (a) the applicable margin for such loans bearing interest
by reference to the Eurodollar Rate and (b) the facility fees, if any, payable
to the lenders under any such credit facility in respect of their commitments to
make such loans, to the extent such facility fees are payable whether or not
such commitments are drawn. By way of example, the Drawn Margin for the
Syndicated Credit Agreement as of the date hereof is 1.125% for Ratings of Level
1 thereunder, 1.250% Ratings of Level 2 thereunder, 1.50% for Rating of Level 3
thereunder, 1.75% for Ratings of Level 4 thereunder and 2.00% for Ratings of
Level 5 thereunder.

 

4



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, codes, rules (including rules of common
law), judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, legally-binding agreements or other governmental restrictions now or
hereafter in effect relating to the environment, health, safety, Hazardous
Materials (including, without limitation, the manufacture, processing,
distribution, use, treatment, storage, Release, and transportation thereof) or
to industrial hygiene or the environmental conditions on, under or about real
property, including, without limitation, soil, groundwater, and indoor and
outdoor ambient air conditions.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of Article
II.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page or service, providing rate quotations comparable to
those currently provided on such page, as determined by the Administrative Agent
from time to time for the purpose of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.

 

5



--------------------------------------------------------------------------------

In the event that such rate is not available at such time for any reason, then
the “Eurodollar Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided, that if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Event of Default” shall have the meaning given such term in Article VII.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for the day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fees” shall mean the fees payable under (x) the Administrative Agent Fee Letter
and (y) the Upfront Fee Letter.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“GAAP” shall mean accounting principles generally accepted in the United States,
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition or liquidity of the primary obligor so as to enable the
primary

 

6



--------------------------------------------------------------------------------

obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, however, that the term Guarantee shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
flammable substances, explosives, radioactive materials, hazardous wastes,
substances or contaminants, toxic wastes, substances or contaminants, or any
other wastes, substances, contaminants or pollutants prohibited, limited or
regulated by any Governmental Authority; (b) asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, transformers or other
equipment that contains dielectric fluid containing levels of polychlorinated
biphenyls or radon gas; (c) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (d) any other chemical, material, or substance, exposure to which is
prohibited, limited, or regulated by any Governmental Authority.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations of such person, and
(h) all obligations of such person as an account party in respect of letters of
credit, letters of guaranty and bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner.

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the date of conversion of a
Borrowing of a different Type to a Eurodollar Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing or
conversion thereof, as the case may be, and ending one week thereafter or on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2, 3 or 6 months thereafter
(or such shorter or longer period as the Lenders may agree), as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurodollar Loans with an Interest
Period of at least 1 calendar month, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day; provided further that no Interest Period for
any Loan shall extend beyond the Termination Date.

 

7



--------------------------------------------------------------------------------

“JPMorgan Chase Bank” shall have the meaning given such term in the introductory
paragraph hereto.

“Lead Arrangers” shall mean, collectively, JPMorgan Chase Bank, N.A.,
Coöperatieve Rabobank U.A., New York Branch, PNC Capital Markets LLC and The
Bank of Tokyo-Mitsubishi UFJ, LTD., in their capacities as joint lead arrangers
and joint bookrunners for the credit facility provided for herein.

“Lender” and “Lenders” shall have the respective meanings given such terms in
the introductory paragraph hereto.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loans” shall mean term loans borrowed pursuant to this Agreement, which shall
constitute either Eurodollar Loans or Base Rate Loans.

“Loan Documents” shall mean this Agreement, the Claim Agreement and any notes
issued hereunder (which shall be in the form of Exhibit E hereto).

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of the Borrower or any of its Subsidiaries to perform its obligations under any
Loan Documents to which it is or will be a party, or (c) a materially adverse
effect on the rights and remedies available to the Administrative Agent and the
Lenders under the Loan Documents.

“Moody’s” shall mean Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, and its successors and
assigns, and if such corporation shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized rating agency designated by the Borrower and the
Required Lenders.

 

8



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” shall have the meaning given such term in Section 2.14(b)

“Participant” shall have the meaning given such term in Section 9.04(e).

“Participant Register” shall have the meaning given such term in
Section 9.04(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Person” shall mean any natural person, corporation, business trust, joint
venture, joint stock company, trust, unincorporated organization, association,
company, partnership or government, or any agency or political subdivision
thereof.

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA covered by Title IV of ERISA, which is maintained or
contributed to by (or to which there is an obligation to contribute of), or at
any time during the five calendar years preceding the date of this Agreement was
maintained or contributed to by (or to which there was an obligation to
contribute of), the Borrower or an ERISA Affiliate.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as
effective. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer.

“Rating” shall mean, as of any date, the rating by Moody’s and S&P in effect on
such date, of the Senior Unsecured Long-Term Debt of the Borrower.

“Register” shall have the meaning given such term in Section 9.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

9



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean disposing, discharging, injecting, spilling, leaking,
dumping, emitting, escaping, emptying, seeping, placing, and the like, into or
upon any land or water or air, or otherwise entering into the environment.

“Replacement Credit Agreement” shall mean any amendment and restatement of the
Syndicated Credit Agreement and any credit agreement that replaces or refinances
the Syndicated Credit Agreement so long as, in any case, Lenders then parties
hereto constituting at such time the Required Lenders hereunder are a party
thereto.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA or
the regulations issued thereunder with respect to a Plan as to which the 30-day
notice requirement has not been waived by statute, regulation or otherwise.

“Required Lenders” shall mean, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate Credit
Exposure and unused Commitments at such time.

“Restricted Subsidiary” shall mean each Subsidiary that has not been designated
as an Unrestricted Subsidiary on Schedule 3.08 and thereafter not designated by
a Financial Officer of the Borrower as an Unrestricted Subsidiary after the
Closing Date pursuant to Section 9.17. On the Closing Date, the Borrower and its
subsidiaries shall be deemed Restricted Subsidiaries unless a Financial Officer
of the Borrower shall have designated any of such entities as an Unrestricted
Subsidiary on the Closing Date.

“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, the U.S. Department of Commerce or (b) any Person
owned or controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of State
or the U.S. Department of Commerce.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a limited liability
company organized and existing under the laws of the State of New York, and its
successors and assigns, and if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “S&P” shall be deemed to
refer to any other nationally recognized rating agency designated by the
Borrower and the Required Lenders.

“SEC” shall mean the Securities and Exchange Commission or any successor.

 

10



--------------------------------------------------------------------------------

“Senior Unsecured Long-Term Debt” shall mean the unsecured bonds, debentures,
notes or other Indebtedness of the Borrower, designated on its financial
statements as senior long-term indebtedness. In the event more than one issue of
Senior Unsecured Long Term Debt shall be outstanding at any relevant time and
different credit ratings shall have been issued by S&P or Moody’s for such
issues, Senior Unsecured Long-Term Debt shall be deemed to refer to the lowest
rated issue.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power to elect a majority
of the board of directors or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, controlled or held, or
(b) which is, at the time any determination is made, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Syndicated Credit Agreement” means that certain $1,000,000,000 Revolving Credit
Facility Agreement dated as of September 11, 2013 among, inter alia, the
Borrower, Weyerhaeuser Real Estate Company, various lenders and JPMorgan Chase
Bank, N.A., as administrative agent, as the same may be amended (but not amended
and restated) from time to time.

“Taxes” shall have the meaning given such term in Section 2.14(a).

“Termination Date” shall mean September 11, 2017.

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments as in effect at such time, and on the date hereof shall mean
$1,900,000,000.

“Transactions” shall have the meaning given such term in Section 3.02.

“Transferee” shall have the meaning given such term in Section 2.14(a).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurodollar Rate and the Base Rate applicable to any Loan.

“Undrawn Fee” shall have the meaning given such term in Section 2.03(b).

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Accounting Standards
Codification Topic 715 or Accounting Standards Codification Topic 960, as
applicable, based upon the actuarial assumptions used by the Plan’s actuary in
the most recent annual valuation of the Plan, exceeds the fair market value of
the assets allocable thereto, determined in accordance with Section 430 of the
Code or Section 431 of the Code, as applicable.

 

11



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean each Subsidiary that has been designated as
an Unrestricted Subsidiary on Schedule 3.08 and any Subsidiary which has been
designated by a Financial Officer of the Borrower as an Unrestricted Subsidiary
after the Closing Date pursuant to Section 9.17.

“Upfront Fee Letter” shall mean the Upfront Fee Letter dated the date hereof,
between the Borrower and the Administrative Agent.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WNR” shall mean Weyerhaeuser NR Company.

1.02 Terms Generally.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. For purposes of this Agreement, Loans and Borrowings may be classified
and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.03 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP (provided that, notwithstanding anything to the contrary herein, all
accounting or financial terms used herein shall be construed, and all financial
computations pursuant hereto shall be made, without giving effect to any
election under Accounting Standards Codification Topic 825 (or any other
Accounting Standards Codification Topic having a similar effect) to value any
Indebtedness or other liabilities of the Borrower at “fair value”, as defined
therein), as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that

 

12



--------------------------------------------------------------------------------

it requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

2.01 Loans. Subject to the terms and conditions hereinafter set forth, each
Lender agrees, severally and not jointly, to make Loans to the Borrower at any
time and from time to time, but subject to the last sentence of this
Section 2.01, during the period from and including the Closing Date to and
including the date that is three months following the Closing Date (the
“Commitment Termination Date”) in an aggregate principal amount not to exceed
such Lender’s remaining Commitment at such time. Amounts borrowed and repaid or
prepaid may not be reborrowed. The Loans shall be denominated in Dollars. On or
prior to the Commitment Termination Date, the Borrower may borrow the Loans in
up to eight separate drawings.

2.02 Making, Conversion and Continuation of Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in and of
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). The
Loans comprising any Borrowing shall be in an aggregate principal amount which
is an integral multiple of $1,000,000 and not less than $5,000,000 (or an
aggregate principal amount equal to the remaining balance of the available
Commitments).

(b) Each Borrowing shall be comprised entirely of Eurodollar Loans or Base Rate
Loans, as the Borrower may request pursuant to Section 2.02(e). Each Lender may
at its option make any Eurodollar Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not (i) affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement or (ii) entitle such Lender
to any amounts pursuant to Section 2.10 or 2.11 to which amounts such Lender
would not be entitled if such Lender had made such Loan itself though its
domestic branch.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof solely by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 12:00 noon (or in the
case of Base Rate Loans, 2:00 p.m.), New York City time, and the Administrative
Agent shall by 3:00 p.m., New York City time, credit the funds so received to
the general deposit account of the Borrower maintained with the Administrative
Agent or, if a Borrowing shall not occur on such date

 

13



--------------------------------------------------------------------------------

because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders. Unless the Administrative
Agent shall have received notice from a Lender prior to the time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with this paragraph (c) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have made such portion available to the Administrative Agent,
such Lender and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, at a rate
equal to the greater of (x) the Federal Funds Rate and (y) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

(d) Borrowings of more than one Type may be outstanding at the same time;
provided, however, that there shall not be more than eight Interest Periods in
effect at any time.

(e) In order to request a Borrowing, the Borrower shall hand deliver or telecopy
to the Administrative Agent a Loan/Continuation/Conversion Notice in the form of
Exhibit A (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m.,
New York City time, three Business Days before a proposed borrowing and (b) in
the case of a Base Rate Borrowing, not later than 12:00 p.m., New York City
time, on the day of a proposed borrowing. Such notice shall be irrevocable and
shall in each case specify (i) whether the Borrowing then being requested is to
be a Eurodollar Borrowing or a Base Rate Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day) and the amount thereof; and (iii) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto. If no election as to the Type of Borrowing is specified in any such
notice, then the requested Borrowing shall be a Base Rate Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the Lenders of any notice given pursuant to this Section 2.02(e) and of each
Lender’s portion of the requested Borrowing.

(f) The Borrower shall have the right at any time, upon prior irrevocable
written notice to the Administrative Agent given in the manner and at the times
specified in Section 2.02(e) with respect to the Type of Borrowing into which
conversion or continuation is to be made, to convert any of its Borrowings into
a Borrowing of a different Type and to continue any of its Eurodollar Borrowings
into a subsequent Interest Period of any permissible duration, subject to the
terms and conditions of this Agreement and to the following:

 

14



--------------------------------------------------------------------------------

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with their respective principal amounts of Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, the aggregate principal amount of such Borrowing
converted and/or continued shall in each case not be less than the minimum
amount set forth in Section 2.02(e);

(iii) if a Eurodollar Borrowing is converted at any time other than on the last
day of the Interest Period applicable thereto, the Borrower shall pay any amount
due pursuant to Section 2.12;

(iv) if such Borrowing is to be converted into a Eurodollar Borrowing or if a
Eurodollar Borrowing is to be continued, no Interest Period selected shall
extend beyond the Termination Date; and

(v) interest accrued to the day immediately preceding each date of conversion or
continuation shall be payable on each Borrowing (or part thereof) that is
converted or continued concurrently with such conversion or continuation.

Each notice given pursuant to this Section 2.02(f) shall be irrevocable and
shall refer to this Agreement and specify (A) the identity and the amount of the
Borrowing that the Borrower requests to be converted or continued; (B) whether
such Borrowing (or any part thereof) is to be converted or continued as a Base
Rate Borrowing or a Eurodollar Borrowing; (C) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day); and
(D) if such Borrowing (or any part thereof) is to be converted into or continued
as a Eurodollar Borrowing, the Interest Period with respect thereto. If no
Interest Period is specified in any such notice with respect to any conversion
to or continuation as a Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. If the Borrower
shall not have given notice in accordance with this Section 2.02(f) to continue
any Eurodollar Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.02(f) to convert
such Eurodollar Borrowing), such Borrowing shall automatically be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.02(f) and of each Lender’s portion of any converted or continued
Borrowing. If an Event of Default under Section 7.01(a), 7.01(g) or 7.01(h) has
occurred and is continuing with respect to the Borrower or, at the request of
the Required Lenders, if any other Event of Default has occurred and is
continuing, then, in each case, so long as such Event of Default is continuing,
(x) all Eurodollar Borrowings shall be converted into Base Rate Borrowings on
the last day of the Interest Period then in effect and (y) no Base Rate
Borrowing may be converted into a Eurodollar Borrowing.

2.03 Fees. (a) On the Closing Date, the Borrower shall pay to the Administrative
Agent for the account of each Lender an upfront fee in an amount equal to 0.08%
of the aggregate principal amount of each Lender’s final allocated Commitment on
the Closing Date, which fee will be earned and payable on, and subject to the
occurrence of, the Closing Date.

 

15



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an undrawn fee, which shall accrue at the rate of 0.175% per annum
on the daily amount of the difference between the Commitment of such Lender and
the Credit Exposure of such Lender during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates (any
such fee, the “Undrawn Fee”). Accrued Undrawn Fees shall be payable in arrears
on the date that is the earlier of (i) the Commitment Termination Date and
(ii) the date the Commitments have otherwise been terminated in full. All
Undrawn Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay JPMorgan Chase Bank, for its own account, the
fees set forth in the Administrative Agent Fee Letter at the times and in the
amounts agreed upon therein.

2.04 Termination and Reduction of the Commitments. (a) At 5:00 p.m., New York
City time, on the Commitment Termination Date, the unused portion, if any, of
the Commitment shall terminate.

(b) Upon at least one Business Day’s prior irrevocable written notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction shall be in an
integral multiple of $1,000,000 and in a minimum principal amount of $5,000,000
and (ii) any such notice may be revoked if such notice specifies that it is
conditioned upon the occurrence of one or more events specified therein and the
Borrower notifies the Administrative Agent of such revocation on or prior to the
effective date of such termination or reduction.

(c) Subject to Section 2.15, each reduction in the Total Commitment hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments.

2.05 Repayment of the Loans; Evidence of Debt. (a) The outstanding principal
balance of each Loan shall be payable on the Termination Date. The Borrower may
voluntarily prepay the Loans, in whole or in part, in accordance with
Section 2.09.

(b) Each Lender shall, and is hereby authorized by the Borrower to, maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

16



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay its Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note, substantially in the form of Exhibit E attached hereto. In such event, the
Borrower shall promptly, and in no event more than 10 Business Days after a
request therefor, prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

2.06 Interest on the Loans.

(a) Subject to the provisions of Section 2.07, the Loans comprising Eurodollar
Borrowings or Base Rate Borrowings (not based on the Prime Rate) shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Eurodollar Rate for the Interest
Period in effect for such Borrowing or the Base Rate, as applicable, plus the
Applicable Margin, determined pursuant to paragraph (d) below.

(b) Subject to the provisions of Section 2.07, the Loans comprising each Base
Rate Borrowing (based on the Prime Rate) shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be), at a rate per annum equal to the Base Rate plus the Applicable
Margin, determined pursuant to paragraph (d) below.

(c) Interest on each Eurodollar Loan shall, except as otherwise provided in this
Agreement, be payable on the last day of the Interest Period applicable thereto
and, in the case of a Eurodollar Loan with an Interest Period of more than three
months’ duration, on each three month anniversary of the first day of such
Interest Period (unless such day is not a Business Day, in which case such
payment shall be due on the following Business Day) and on the Termination Date
or any earlier date on which this Agreement is, pursuant to its terms and
conditions, terminated. Interest on each Base Rate Loan shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December, except as otherwise provided in this Agreement and on the Termination
Date or any earlier date on which this Agreement is, pursuant to its terms and
conditions, terminated. The applicable Eurodollar Rate or Base Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period or, in the case of a Base Rate Borrowing, from and including the first
day such Borrowing is outstanding to but excluding the last day such Borrowing
is outstanding.

 

17



--------------------------------------------------------------------------------

(d) As used herein, “Applicable Margin” shall mean the applicable percentage per
annum specified in the table below, to be determined based upon the Ratings
received by the Borrower from S&P and Moody’s. The applicable percentage
referred to in the immediately preceding sentence shall be determined based upon
the Ratings, as follows:

 

     Level 1   Level 2   Level 3

S&P/Moody’s:

   BBB/
Baa2 or
better   BBB-/
Baa3   BB+/
Ba1 or
lower   

 

 

 

 

 

Applicable Margin for Eurodollar Loans:

   1.05%   1.20%   1.50%

Applicable Margin for Base Rate Loans:

   0.05%   0.20%   0.50%

; provided that if the Drawn Margin in respect of (i) the credit facility under
the Syndicated Credit Agreement is amended or amended and restated after the
Closing Date to be greater than or (ii) any new credit facility that replaces
the credit facility under the Syndicated Credit Agreement after the Closing Date
(including, without limitation, any Replacement Credit Agreement) shall be
greater than, in each case the Drawn Margin under the Syndicated Credit
Agreement as in effect on the Closing Date, the Applicable Margin hereunder
shall increase by the amount of such differential.

The Applicable Margin shall change effective as of the date on which the
applicable rating agency announces any change in its Ratings. In the event
either S&P or Moody’s shall withdraw or suspend its Ratings, the remaining
Rating announced by either S&P or Moody’s, as the case may be, shall apply. In
the event neither agency shall provide a Rating, the Applicable Margin shall be
based on the lowest rating provided above. If the Ratings by S&P and Moody’s are
split so that two consecutive Levels (as defined in the table above) apply, the
higher of those Ratings shall determine the Applicable Margin. If the Ratings by
S&P and Moody’s are split so that the applicable Levels in the table above are
separated by an intermediate Level, then such intermediate Level shall determine
the Applicable Margin. The Applicable Margin shall be calculated by the
Administrative Agent, which calculation absent manifest error shall be final and
binding on all parties.

2.07 Default Interest. If the Borrower shall default in the payment of the
principal of or interest on its Loans or any other amount (including Fees)
becoming due hereunder, whether by scheduled maturity, notice of prepayment,
acceleration or otherwise, the Borrower shall on demand from time to time by the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount (including accrued and unpaid interest) up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum equal to (a) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to Section 2.06 plus 2% or (b) in the
case of any other amount (including Fees), the rate that would otherwise be
applicable to Eurodollar Loans with an Interest Period of one month pursuant to
Section 2.06 plus 2%, in each case, from the date of such non-payment until such
amount is paid in full (after as well as before judgment).

 

18



--------------------------------------------------------------------------------

2.08 Alternate Rate of Interest. In the event, and on each occasion, that on the
day two Business Days prior to the commencement of any Interest Period for a
Eurodollar Borrowing the Administrative Agent shall have determined in good
faith that dollar deposits in the principal amounts of the Eurodollar Loans
comprising such Borrowing are not generally available in the London interbank
market, or that the rates at which such dollar deposits are being offered will
not adequately and fairly reflect the cost to the Required Lenders of making or
maintaining their Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Eurodollar Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written
notice of such determination to the Borrower and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing or for a
conversion to or a continuation of a Eurodollar Borrowing pursuant to
Section 2.02 shall be deemed to be a request for a Base Rate Borrowing or for a
continuation as or a conversion to a Base Rate Borrowing; provided that, in the
event the circumstances giving rise to such notice shall cease to exist, (a) the
Administrative Agent shall so notify the Borrower and the Lenders as soon as
practicable and (b) on the third Business Day following the delivery of notice
pursuant to clause (a), such Base Rate Borrowing shall automatically be
converted into a Eurodollar Borrowing with an Interest Period of one month (or
such other Interest Period as the Borrower shall have elected in writing by
delivery to the Administrative Agent of a Loan/Continuation/Conversion Notice).
Each determination by the Administrative Agent hereunder shall be conclusive
absent manifest error.

2.09 Prepayment.

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any of its Borrowings, in whole or in part, upon
giving written notice (or telephone notice promptly confirmed by written notice)
to the Administrative Agent before 2:00 p.m., New York City time, (i) three
Business Days prior to prepayment, in the case of Eurodollar Loans, and (ii) on
the proposed day of prepayment, in the case of Base Rate Loans; provided,
however, that each partial prepayment shall be in an amount which is an integral
multiple of $1,000,000 and not less than $5,000,000.

(b) Each notice of prepayment under paragraph (a) above shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing (or portion thereof) by the amount stated therein on the date stated
therein; provided that a notice of prepayment may be revoked if such notice
specifies that it is conditioned upon the occurrence of one or more events
specified therein and the Borrower notifies the Administrative Agent of such
revocation on or prior to the prepayment date; provided further that if such
notice of prepayment is revoked the Borrower shall reimburse the Lenders for any
breakage costs incurred in connection therewith. All prepayments under this
Section 2.09 shall be subject to Section 2.12 but otherwise without premium or
penalty. All prepayments under this Section 2.09 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment.

2.10 Reserve Requirements; Change in Circumstances. (a) It is understood that
the cost to each Lender (including the Administrative Agent) of making or
maintaining any of the Eurodollar Loans or Base Rate Loans (to the extent that
the rate is determined pursuant to

 

19



--------------------------------------------------------------------------------

clause (iii) of the definition of “Base Rate”) may fluctuate as a result of the
applicability of reserve requirements imposed by the Board at the ratios
provided for in Regulation D. The Borrower agrees to pay to each of such Lenders
from time to time, as provided in paragraph (b) below, such amounts as shall be
necessary to compensate such Lender for the portion of the cost of making or
maintaining Eurodollar Loans and Base Rate Loans resulting from any such reserve
requirements provided for in Regulation D as in effect on the date thereof, it
being understood that the rates of interest applicable to Eurodollar Loans have
been determined on the assumption that no such reserve requirements exist or
will exist and that such rates do not reflect costs imposed on the Lenders in
connection with such reserve requirements. It is agreed that for purposes of
this paragraph (a) the Eurodollar Loans made hereunder shall be deemed to
constitute Eurocurrency Liabilities as defined in Regulation D and to be subject
to the reserve requirements of Regulation D without the benefit of or credit for
proration, exemptions or offsets which might otherwise be available to the
Lenders from time to time under Regulation D.

(b) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall (x) subject any Lender (including the Administrative Agent) to any
tax of any kind whatsoever with respect to this Agreement or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender
(including the Administrative Agent) in respect thereof (other than (A) taxes
imposed on or with respect to any payment made by the Borrower under any Loan
Document, including Taxes covered by Section 2.14, and (B) Other Connection
Taxes imposed on gross or net income, profits or revenue (including value-added
or similar taxes)), or (y) impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of or credit extended by such Lender, or shall impose on such Lender
or the London interbank market any other condition affecting this Agreement or
any Eurodollar Loan made by such Lender hereunder, and the result of any of the
foregoing in clause (x) or (y) shall be to increase the cost to such Lender or
the Administrative Agent of making or maintaining any Eurodollar Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) in respect thereof by an amount
deemed by such Lender to be material, then the Borrower will pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such additional costs actually incurred or reduction actually suffered.

(c) If after the date hereof any Lender (including the Administrative Agent)
shall have determined that the adoption after the date hereof of any other
generally applicable law, rule, regulation or guideline regarding capital
adequacy or liquidity, or any change in any of the foregoing or in the
interpretation, applicability or administration of any of the foregoing by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender’s holding company with any request
or directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender pursuant hereto to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such adoption, change or

 

20



--------------------------------------------------------------------------------

compliance (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity) by
an amount deemed by such Lender to be material, then from time to time, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

(e) A certificate of a Lender (including the Administrative Agent) setting forth
a reasonably detailed explanation of such amount or amounts as shall be
necessary to compensate such Lender (or participating banks or other entities
pursuant to Section 9.04) as specified in paragraph (a), (b) or (c) above, as
the case may be, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay each Lender the amount shown as
due on any such certificate delivered by it within 10 days after the receipt of
the same.

(f) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period; provided that the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.10 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
such increased costs or reductions in accordance with paragraph (e) above and of
such Lender’s intention to claim compensation thereof; provided further that, if
the circumstances giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(g) Notwithstanding any other provision of this Section 2.10, no Lender shall
demand compensation for any increased costs or reduction referred to above if it
shall not be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any (it being understood that this sentence shall not in
any way limit the discretion of any Lender to waive the right to demand such
compensation in any given case).

2.11 Change in Legality. (a) Notwithstanding any other provision herein
contained, if any change in any law or regulation or in the interpretation
thereof by any governmental authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender (including the
Administrative Agent) to make or maintain any Eurodollar Loan or to give effect
to its obligations as contemplated hereby with respect to any

 

21



--------------------------------------------------------------------------------

Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:

(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder and any request by the Borrower for a Eurodollar Borrowing or a
conversion to or continuation of a Eurodollar Borrowing shall, as to such Lender
only, be deemed a request for a Base Rate Loan unless such declaration shall be
subsequently withdrawn; and

(ii) require that all outstanding Eurodollar Loans made by it be converted into
Base Rate Loans, in which event all such Eurodollar Loans shall be automatically
converted into Base Rate Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted or continued Eurodollar Loans of such Lender shall instead be applied
to repay the Base Rate Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.11, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by the Borrower. In the
event that the circumstances giving rise to such notice to the Borrower by any
Lender under this Section 2.11 shall cease to exist, such Lender shall so notify
the Borrower and the Administrative Agent as soon as practicable.

2.12 Indemnity. The Borrower shall indemnify each Lender against any loss or
expense which such Lender sustains or incurs as a consequence of (a) any failure
by the Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Article IV, (b) any failure by the Borrower to borrow or
continue any Loan hereunder after irrevocable notice of such borrowing,
continuation or issuance has been given pursuant to Section 2.02, (c) any
payment or prepayment or conversion of a Eurodollar Loan required by any other
provision of this Agreement or otherwise made or deemed made to or by the
Borrower on a date other than the last day of the Interest Period applicable
thereto; provided that the Borrower shall not be required to indemnify a Lender
pursuant to this clause (c) for any loss or expense to the extent any such loss
or expense shall have been incurred pursuant to (i) Section 2.11 or
(ii) Section 2.09(a) more than six months prior to the date that the applicable
Lender shall have notified the Borrower of its intention to claim compensation
therefor, (d) any default in payment or prepayment of the principal amount of
any Loan to the Borrower or any part thereof or interest accrued thereon, as and
when due and payable (at the due date thereof, whether by scheduled maturity,
acceleration, irrevocable notice of prepayment or otherwise) or (e) the
occurrence of any Event of Default including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as

 

22



--------------------------------------------------------------------------------

reasonably determined by such Lender, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, converted or not borrowed (based, in the case of a
Eurodollar Loan, on the Eurodollar Rate) for the period from the date of such
payment, prepayment, conversion or failure to borrow to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan which would have commenced on the date of such
failure) over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid or converted or not borrowed for such period or Interest Period, as the
case may be. A certificate of any Lender setting forth a reasonably detailed
explanation of any amount or amounts which such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.

2.13 Payments. (a) The Borrower shall make each payment (including principal of
or interest on any Borrowing) hereunder and under any other Loan Document
without setoff, counterclaim or deduction of any kind not later than 2:00 p.m.,
New York City time, on the date when due in dollars to the Administrative Agent
at its offices at 383 Madison Avenue, New York, New York, in immediately
available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest.

2.14 Taxes. (a) Any and all payments made by or on behalf of the Borrower under
this Agreement or any other Loan Document shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding any income, franchise, branch
profits or similar tax imposed on or measured by the net income or net profits
of the Administrative Agent or any Lender (or any transferee or assignee that
acquires a Loan (any such entity a “Transferee”)) by the United States or any
jurisdiction under the laws of which it is organized or doing business or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Withholding Agent shall be required by law to deduct any
Taxes or Other Taxes (as defined below) from or in respect of any sum payable
hereunder to the Lenders (or any Transferee) or the Administrative Agent, as
determined in good faith by the applicable Withholding Agent, (i) the sum
payable by the Borrower shall be increased by the amount necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender (or Transferee) or the
Administrative Agent (as the case may be) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law. For
purposes hereof, Taxes shall not include Other Connection Taxes or taxes imposed
under FATCA.

 

23



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made by the Borrower hereunder or under any
other Loan Document or from the execution, delivery or registration of or
performance under this Agreement or any other Loan Document, or otherwise with
respect to the Borrower’s role in this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto
(hereinafter referred to as “Other Taxes”).

(c) The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable by the
Borrower under this Section 2.14) paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within 30 days after the date any Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (or Transferee) (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender (or Transferee) shall be conclusive absent manifest error. If
any Lender (or Transferee) or the Administrative Agent becomes entitled to a
refund of Taxes or Other Taxes for which such Lender (or Transferee) or the
Administrative Agent has received payment from the Borrower hereunder, such
Lender (or Transferee) or the Administrative Agent, as the case may be, shall,
at the expense of the Borrower, use its reasonable efforts (consistent with
internal policy, and legal and regulatory restrictions) to obtain such refund.
If a Lender (or Transferee) or the Administrative Agent receives a refund or is
entitled to claim a tax credit in respect of any Taxes or Other Taxes for which
such Lender (or Transferee) or the Administrative Agent has received payment
from the Borrower hereunder it shall promptly notify the Borrower of such refund
or credit and shall, within 30 days after receipt of a request by the Borrower
(or promptly upon receipt, if the Borrower has requested application for such
refund or credit pursuant hereto), repay such refund or amount of credit to the
Borrower, net of all out-of-pocket expenses of such Lender (or Transferee) or
the Administrative Agent, as applicable, and without interest; provided that the
Borrower, upon the request of such Lender (or Transferee) or the Administrative
Agent agrees to return such refund or amount of credit (plus penalties, interest
or other charges) to such Lender (or Transferee) or the Administrative Agent in
the event such Lender (or Transferee) or the Administrative Agent is required to
repay such refund or such credit is denied or subsequently determined to be
unavailable. Notwithstanding anything to the contrary in this paragraph (c), in
no event will a Lender (or Transferee) or the Administrative Agent be required
to pay any amount to the Borrower pursuant to this paragraph (c) the payment of
which would place the Lender (or Transferee) or the Administrative Agent, as
applicable, in a less favorable net after-tax position than the Lender (or
Transferee) or the Administrative Agent would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not be construed
to require any Lender (or Transferee) or the Administrative Agent to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

24



--------------------------------------------------------------------------------

(d) Each Lender (or Transferee) shall indemnify the Administrative Agent and the
Borrower for the full amount of any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or similar charges imposed by any Governmental
Authority (except, in the case of the Borrower, Taxes or Other Taxes) that are
attributable to such Lender (or Transferee) and that are payable or paid by the
Administrative Agent or the Borrower, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent or the Borrower in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender (or Transferee) by the Administrative Agent or by the Borrower shall be
conclusive absent manifest error.

(e) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to any Lender (or Transferee)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 9.01, the original or a certified
copy of a receipt evidencing payment thereof to the proper Governmental
Authority.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.14 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(g) Each Lender (or Transferee) shall, on or prior to the date of its execution
and delivery of this Agreement or, in the case of a Transferee, on the date on
which it becomes a Lender and in the case of any Lender, on or prior to the date
such Lender changes its lending office, and from time to time thereafter as
requested in writing by either the Borrower or the Administrative Agent, deliver
to the Borrower and the Administrative Agent such certificates, documents or
other evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including (x) Internal Revenue Service Form W-9 if such Lender (or
Transferee) is a “United States Person” as defined in Section 7701(a)(30) of the
Code, or (y) if such Lender (or Transferee) is not a “United States Person” as
defined in Section 7701(a)(30) of the Code, Internal Revenue Service Form W-8BEN
or Form W-8BEN-E, as applicable, Form W-8ECI or Form W-8IMY (together with any
applicable underlying Internal Revenue Service Forms) and any other certificate
or statement of exemption required by Treasury Regulations Section 1.1441-4(a)
or 1.1441-6(c) or any subsequent version thereof, properly completed and duly
executed by such Lender (or Transferee) establishing that any payment under the
Loan Documents is (i) not subject to withholding under the Code because such
payment is effectively connected with the conduct by such Lender (or Transferee)
of a trade or business in the United States, (ii) fully or partially exempt from
United States tax under a provision of an applicable tax treaty, or (iii) not
subject to withholding under the portfolio interest exception under
Section 871(h) or Section 881(c) of the Code (and, if such Lender (or
Transferee) delivers a Form W-8BEN or Form W-8BEN-E, as applicable, claiming the
benefits of exemption from United States withholding tax under Section 871(h) or
Section 881(c), a certificate representing that such Lender (or Transferee) is
not a “bank” (within the meaning of Section 881(c)(3)(A) of the Code), is not a
10-percent shareholder of the Borrower (within the meaning of
Section 871(h)(3)(B) of the Code) and is not a “controlled foreign corporation”
(described in Section 881(c)(3)(C) of the Code). In addition, each Lender (or
Transferee) shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender (or Transferee). Each
Lender (or Transferee) shall promptly notify the Borrower and the Administrative
Agent at

 

25



--------------------------------------------------------------------------------

any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, a Lender (or Transferee)
shall not be required to deliver any form pursuant to this Section that such
Lender (or Transferee) is not legally able to deliver. Unless the Borrower and
the Administrative Agent have received forms or other documents reasonably
satisfactory to them indicating that payments hereunder are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Borrower or the Administrative Agent shall withhold
taxes from such payments at the applicable statutory rate in the case of
payments to or for any Lender (or Transferee) organized under the laws of a
jurisdiction outside the United States. If a Lender (or Transferee) is unable to
deliver one of these forms or if the forms provided by a Lender (or Transferee)
at the time such Lender (or Transferee) first becomes a party to this Agreement
or at the time a Lender (or Transferee) changes its lending office (other than
at the request of the Borrower) indicate a United States withholding tax rate in
excess of zero, United States withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender (or Transferee) provides the
appropriate forms certifying that a lesser rate applies, whereupon United States
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such appropriate forms; provided, however, that if at
the effective date of a transfer pursuant to which a Lender (or Transferee)
becomes a party to this Agreement, the Lender’s (or Transferee’s) assignor was
entitled to payments under Section 2.14(a) in respect of United States
withholding taxes at such date, then, to such extent, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) such United States withholding
taxes, if any, applicable with respect to such assignee on such date.

(h) The Borrower shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of United States withholding tax pursuant to
this Section 2.14 for any period in respect of which the obligation to pay such
additional amounts would not have arisen but for a failure by such Lender (or
Transferee) to comply with the provisions of paragraph (g) above unless such
failure results from (i) a change in applicable law, regulation or official
interpretation thereof or (ii) an amendment, modification or revocation of any
applicable tax treaty or a change in official position regarding the application
or interpretation thereof, in each case after the Closing Date (or, if later,
after the date on which such Lender becomes a party to this Agreement or
designates a new lending office) (and, in the case of a Transferee, after the
date of assignment or transfer).

(i) Any Lender (or Transferee) claiming any additional amounts payable pursuant
to this Section 2.14 shall use reasonable efforts (consistent with internal
policy, and legal and regulatory restrictions) to file any certificate or
document requested by the Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the reasonable determination of such Lender
(or Transferee) be materially disadvantageous to such Lender (or Transferee) or
require the disclosure of information that such Lender (or Transferee)
reasonably considers to be confidential.

(j) If a payment made to a Lender (or Transferee) under any Loan Document would
be subject to U.S. Federal withholding tax imposed by FATCA if such Lender (or

 

26



--------------------------------------------------------------------------------

Transferee) were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender (or Transferee) shall deliver to the Withholding Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Withholding Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender (or Transferee) has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 2.14(j), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

2.15 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(including the Administrative Agent) requests compensation under Section 2.10,
or if it becomes unlawful for any Lender (including the Administrative Agent) to
make or maintain Eurodollar Loans under Section 2.11, or if the Borrower is
required to pay any additional amount to any Lender, the Administrative Agent or
any Governmental Authority for the account of any Lender or the Administrative
Agent pursuant to Section 2.14, then such Lender or the Administrative Agent
shall, at the request of the Borrower, use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the Administrative Agent, as
the case may be, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.10 or 2.14 or no longer make it unlawful
for such Lender or the Administrative Agent to make or maintain Eurodollar Loans
under Section 2.11, as the case may be, in the future and (ii) would not subject
such Lender or the Administrative Agent, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
Administrative Agent, as the case may be. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the Administrative Agent
in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.10, or if it becomes
unlawful for any Lender to make or maintain Eurodollar Loans under Section 2.11,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
(i) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (y) such assigning Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (z) in the case of
any such assignment resulting from a claim for compensation under Section 2.10
or payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments or (ii) terminate the
Commitment of

 

27



--------------------------------------------------------------------------------

such Lender upon notice given to such Lender within 45 days of receipt of the
notice given by such Lender; provided that such notice shall be accompanied by
prepayment in full of all Loans from such Lender, including accrued interest
thereon and any breakage costs, accrued fees and all other amounts payable to
such Lender, without extension, conversion or continuation. A Lender shall not
be required to make any such assignment and delegation under clause (i) above or
terminate its Commitment under clause (ii) above if, prior thereto, as a result
of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation or termination of Commitment
cease to apply.

2.16 Sharing of Setoffs. Each Lender and each Participant agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against the Borrower, or pursuant to a secured claim under Section 506 of Title
11 of the United States Code or other security or interest arising from, or in
lieu of, such secured claim, received by such Lender or such Participant under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loans (other than pursuant to Sections 2.10, 2.11 and 2.15(b) and other than
payments made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or received by a Lender for the assignment of any of its
Loans in accordance with this Agreement other than an assignment to the Borrower
or its Affiliates as to which this provision applies) as a result of which the
unpaid principal portion of its Loans shall be proportionately less than the
unpaid principal portion of the Loans of any other Lender or Participant, it
shall be deemed simultaneously to have purchased from such other Lender or
Participant at face value, and shall promptly pay to such other Lender or
Participant the purchase price for, a participation in the Loans of such other
Lender or Participant, so that the aggregate unpaid principal amount of the
Loans and participations in the Loans held by each Lender and each Participant
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding as the principal amount of its Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.16 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Participant holding a participation in a Loan deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim pursuant to and in accordance with the provisions of Section 9.06
with respect to any and all moneys owing by the Borrower to such Lender by
reason thereof as fully as if such Participant had made a Loan directly to the
Borrower in the amount of such participation.

2.17 Pro Rata Treatment. Except as provided in Sections 2.15(b) and 2.18,
(a) each Borrowing and each conversion of any Borrowing to another Type of
Borrowing, shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans), (b) each payment or prepayment of principal of any Borrowing
shall be allocated pro rata among the Lenders in accordance with the outstanding
principal amount of their Loans included in such Borrowing and (c) each payment
of interest on the Loans and each payment of Fees shall be allocated pro rata
among the Lenders of any class to

 

28



--------------------------------------------------------------------------------

which such amounts are owed in accordance with the principal amounts of the
outstanding Loans (or, if no such Loans are outstanding, the Commitments) of
such class. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Undrawn Fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to Section 2.03(b);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.08), provided that any waiver, amendment or
modification requiring the consent of each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender; and

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise but excluding Section 2.15(b)) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iii) third, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (iv) fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (v) fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction, provided, with respect to this clause (vi),
that if such payment is (x) a prepayment of the principal amount of any Loans
and (y) made at a time when the conditions set forth in Section 4.02 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then (to the extent Loans were extended during the
period such Lender was a Defaulting Lender) on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.

 

29



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders that:

3.01 Organization; Powers. The Borrower and each of its Restricted Subsidiaries
(a) is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in
every jurisdiction where such qualification is required, except where the
failure so to qualify would not reasonably be expected to result in a Material
Adverse Effect, and (d) in the case of the Borrower, has the corporate power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and to borrow hereunder.

3.02 Authorization. The execution, delivery and performance by the Borrower of
each of the Loan Documents and the borrowings hereunder, and the consummation of
the other transactions contemplated hereby (collectively, the “Transactions”)
(a) have been duly authorized by all requisite corporate and, if required,
stockholder action and (b) (i) will not violate (A) any provision of law,
statute, rule or regulation, (B) the certificate or articles of incorporation or
other constitutive documents or by-laws of the Borrower or any of its Restricted
Subsidiaries, (C) any order of any Governmental Authority or (D) any provision
of any indenture, agreement or other instrument to which the Borrower or any of
its Restricted Subsidiaries is a party or by which any of them or any of their
property is or may be bound, (ii) will not be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any such indenture, agreement or other instrument or (iii) will
not result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any of its
Restricted Subsidiaries except, in each case other than (a) and (b)(i)(B), as
could not reasonably be expected to have a Material Adverse Effect.

3.03 Enforceability. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower will constitute, a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

3.04 Consents and Approvals. No action, consent or approval of, registration or
filing with, or any other action by any Governmental Authority or any other
third party is or will be required in connection with the Transactions, except
as have been made or obtained (without the imposition of any conditions that are
not acceptable to the Lenders) and are in full force and effect (other than any
action, consent, approval, registration or filing the absence of which could not
reasonably be expected, either individually or in the aggregate with any such
other consents,

 

30



--------------------------------------------------------------------------------

approvals, registrations or filings, to result in a Material Adverse Effect). No
law or regulation shall be applicable, restraining, preventing or imposing
materially adverse conditions upon the Transactions or the rights of the
Borrower and its subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them except, in each case, as could not reasonably be expected to have a
Material Adverse Effect.

3.05 Financial Statements. (a) The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of earnings and statements
of cash flows, together with the notes thereto, as of and for the fiscal year
ended December 31, 2015, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants.

(b) Such financial statements referred to in Section 3.05(a) present fairly in
all material respects the financial position and results of operations of the
Borrower and its consolidated subsidiaries as of such date and for such period.
Such balance sheet and the notes thereto disclose all material liabilities,
direct or contingent, of the Borrower and its consolidated subsidiaries as of
the date thereof. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis.

3.06 No Material Adverse Change. Except as disclosed on the Borrower’s Report on
Form 10-K or Plum Creek Timber Company, Inc.’s Report on Form 10-K, in each case
for the year ended December 31, 2015, or any Form 8-K filed since December 31,
2015, and other than changes in operating results arising in the ordinary course
of business and except as otherwise disclosed publicly since December 31, 2015,
or in writing to the Lenders prior to the date hereof, there has been no
material adverse change in the business, financial condition, operations or
properties of the Borrower and its subsidiaries, taken as a whole, since
December 31, 2015.

3.07 Title to Properties; Possession Under Leases. (a) The Borrower and its
Restricted Subsidiaries has good and marketable title to, or valid leasehold
interests in, all of its material real properties, except for defects in title
or leasehold interests that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes.

(b) The Borrower and its Restricted Subsidiaries (i) has complied with all
obligations under all leases of real property to which it is a party, and
(ii) enjoys peaceful and undisturbed possession under all such leases, except
where such non-compliance or lack of peaceful and undisturbed possession would
not reasonably be expected to result in a Material Adverse Effect. All leases to
which the Borrower and its Restricted Subsidiaries are a party are in full force
and effect, except where such lack of force and effect would not reasonably be
expected to result in a Material Adverse Effect.

3.08 Subsidiaries. Schedule 3.08 (a) sets forth as of the Closing Date a list of
all subsidiaries of the Borrower and the percentage ownership interest of the
Borrower therein, and (b) designates those Subsidiaries which are Unrestricted
Subsidiaries as of the Closing Date.

 

31



--------------------------------------------------------------------------------

3.09 Litigation; Compliance with Laws. (a) Except as disclosed on the Borrower’s
Report on Form 10-K or Plum Creek Timber Company, Inc.’s Report on Form 10-K, in
each case for the year ended December 31, 2015, or any Form 8-K filed since
December 31, 2015, there are no actions, suits, investigations, litigations or
proceedings pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

(b) Except as disclosed on the Borrower’s Report on Form 10-K or Plum Creek
Timber Company, Inc.’s Report on Form 10-K, in each case for the year ended
December 31, 2015, or any Form 8-K filed since December 31, 2015, neither the
Borrower nor any of its Restricted Subsidiaries is in violation of any law, rule
or regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to result in a Material Adverse Effect.

3.10 Agreements. (a) Neither the Borrower nor any of its Restricted Subsidiaries
is a party to any agreement or instrument or subject to any corporate
restriction that has resulted in a Material Adverse Effect.

(b) Neither the Borrower nor any of its Restricted Subsidiaries is in default in
any manner under any material agreement or instrument (except for any indenture
or other agreement or instrument evidencing Indebtedness) to which it is a party
or by which it or any of its properties or assets are or may be bound, where
such default could reasonably be expected to result in a Material Adverse
Effect.

3.11 Federal Reserve Regulations. (a) Neither the Borrower nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Regulations of the Board, including Regulation T, U or X.

3.12 Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

3.13 Tax Returns. Each of the Borrower and its Subsidiaries has filed or caused
to be filed all material Federal, state and local tax returns required to have
been filed by it and has paid or caused to be paid all material taxes shown to
be due and payable on such returns or on any assessments received by it, except
taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or Subsidiary, as the case may be, shall have set aside on
its books appropriate reserves.

3.14 No Material Misstatements. No information, report, financial statement,
exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or

 

32



--------------------------------------------------------------------------------

delivered pursuant thereto, when taken together with the reports and other
filings with the SEC contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

3.15 Compliance with ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect: each Plan subject to ERISA or the Code, as applicable,
is in compliance with ERISA and the Code; no Reportable Event has occurred with
respect to a Plan; no Plan is insolvent (within the meaning of Section 4245 of
ERISA); no Plan has an Unfunded Current Liability; no Plan subject to ERISA or
the Code, as applicable, has an accumulated or waived funding deficiency, has
permitted decreases in its funding standard account or has applied for an
extension of any amortization period under Section 412, Section 430 or
Section 431 of the Code, as applicable; neither the Borrower nor any ERISA
Affiliate has incurred any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4975 of the Code or expects to incur any liability under any of the
foregoing Sections with respect to any such Plan; no condition exists which
presents a risk to the Borrower or any ERISA Affiliate of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no proceedings have been instituted to terminate any Plan; no lien imposed
under the Code or ERISA on the assets of the Borrower or any ERISA Affiliate
exists or is likely to arise on account of any Plan; neither the Borrower nor
any ERISA Affiliate has failed to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan; no Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived; no
determination has been made that any Plan is, or is expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA); and neither the Borrower nor any ERISA
Affiliate has failed to make any required contribution to a Plan pursuant to
Section 431 or Section 432 of the Code. The Borrower and its Subsidiaries do not
maintain or contribute to any “welfare plan” (within the meaning of Section 3(1)
of ERISA) which provides life insurance or health benefits to retirees (other
than as required by Section 601 of ERISA) the obligations with respect to which
could reasonably be expected to have a Material Adverse Effect.

3.16 Environmental Matters. Except as disclosed on the Borrower’s Report on
Form 10-K or Plum Creek Timber Company, Inc.’s Report on Form 10-K, in each case
for the year ended December 31, 2015, or any Form 8-K filed since December 31,
2015, (a) neither the Borrower nor any of its Subsidiaries has failed to comply
with any Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control, where any such failure to comply, alone or
together with any other such noncompliance, could reasonably be expected to
result in a Material Adverse Effect; (b) neither the Borrower nor any of its
Subsidiaries has received notice of any failure so to comply which alone or
together with any other such failure could reasonably be expected to result in a
Material Adverse Effect; and (c) the Borrower’s and its Subsidiaries’ plants
have not managed any hazardous wastes, hazardous substances, hazardous
materials, toxic substances or toxic pollutants, as those terms are used in the
Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the

 

33



--------------------------------------------------------------------------------

Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other Environmental Law, in violation
of any regulations promulgated pursuant thereto or in any other applicable law
where such violation could reasonably be expected to result, individually or
together with other violations, in a Material Adverse Effect.

3.17 Maintenance of Insurance. The Borrower and each of its Restricted
Subsidiaries maintains insurance (which may be self insurance) for all of its
insurable properties: (a) by financially sound and reputable insurers to the
extent of insurance obtained from third party insurers; (b) to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by the Borrower or such Restricted
Subsidiaries; and (c) as may be required by law.

3.18 Ranking. The obligations of the Borrower to repay the Loans made to it
hereunder rank pari passu or senior in right of payment to all outstanding
senior unsecured notes and bonds of the Borrower.

3.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower and each of its Restricted Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as such) with applicable Anti-Corruption Laws and Sanctions. None of (i) the
Borrower or its Restricted Subsidiaries or, (ii) to the knowledge of the
Borrower, any director, officer or employee of the Borrower or its Restricted
Subsidiaries, is a Sanctioned Person.

3.20 EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:

4.01 All Borrowings. On the date of each Borrowing:

(a) Notice. The Administrative Agent shall have received from the Borrower a
notice of such Borrowing as required by Section 2.02.

(b) Representations. The representations and warranties of the Borrower set
forth in Article III shall be true and correct in all material respects on and
as of the date of such Borrowing with the same effect as though made on and as
of such date at the time of and immediately after such Borrowing.

 

34



--------------------------------------------------------------------------------

(c) Compliance, etc. At the time of and immediately after such Borrowing, no
Event of Default or Default shall have occurred and be continuing.

Each Borrowing hereunder shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

4.02 Closing Date. In addition to all the conditions set forth in Section 4.01,
on or before the Closing Date:

(a) Opinions. The Administrative Agent shall have received a favorable written
opinion of (i) Cravath, Swaine and Moore LLP, special counsel for the Borrower,
dated the Closing Date and addressed to the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent and (ii) Devin Stockfish,
Esq., SVP, General Counsel and Secretary to the Borrower, as counsel for the
Borrower, dated the Closing Date and addressed to the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent.

(b) Legal Matters. All legal matters (including any documentation) related to
this Agreement and the Transactions shall be satisfactory to the Lenders and to
Simpson Thacher & Bartlett LLP, special counsel for the Administrative Agent.

(c) Articles, etc. The Administrative Agent shall have received (i) a copy of
the certificate or articles of incorporation, including all amendments thereto,
of the Borrower, certified as of a recent date by the Secretary of State of its
State of incorporation, and a certificate as to the good standing of the
Borrower, as of a recent date, from such Secretary of State; (ii) a certificate
from the Borrower of its Secretary or Assistant Secretary dated the Closing Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws of the Borrower as in effect on the Closing Date and at all times since
a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower authorizing the execution,
delivery and performance of the Borrower of any and all documents and agreements
to be entered into with respect to the Loan Documents and the borrowings to be
made thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of the Borrower have not been amended since the date of the
last amendment thereto shown on the certificates of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document or
agreement delivered in connection with the Transactions on behalf of the
Borrower; (iii) a certification of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the Lenders
or Simpson Thacher & Bartlett LLP, special counsel for the Administrative Agent,
may reasonably request.

(d) Officers’ Certificates. The Administrative Agent shall have received a
certificate from the Borrower, dated the Closing Date and signed by a Financial
Officer of the Borrower, confirming (i) compliance with the condition precedent
set forth in paragraph (c) of Section 4.01, and (ii) that the representations
and warranties of the Borrower set forth herein are

 

35



--------------------------------------------------------------------------------

true and correct in all material respects on and as of the Closing Date (except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date), immediately prior to,
and after giving effect to, the Borrowing hereunder.

(e) Fees. The Administrative Agent shall have received all Fees and other
amounts due and payable to the Administrative Agent or the Lenders on or prior
to the Closing Date.

(f) Loan Documents. The Administrative Agent shall have received a fully
executed counterpart of this Agreement, and an executed copy of each Loan
Document (other than this Agreement).

ARTICLE V

AFFIRMATIVE COVENANTS

5.01 Incorporated Affirmative Covenants. The Borrower, the Administrative Agent
and each of the Lenders agree that the affirmative covenants applicable to the
Borrower in Article V of the Syndicated Credit Agreement (or, if applicable, the
affirmative covenants in any Replacement Credit Agreement) shall be incorporated
by reference into this Agreement, other than (for the avoidance of doubt) the
affirmative covenant contained in Section 5.10 of the Syndicated Credit
Agreement; provided that (a) any references therein to “Administrative Agent”,
“Lender”, “Lenders” or “Required Lenders” shall be deemed to refer to
“Administrative Agent”, “Lender”, “Lenders” or “Required Lenders” as defined in
this Agreement, (b) any references therein to “Borrower” or “Weyerhaeuser” shall
be deemed to refer to the Borrower hereunder, (c) any references therein to
“this Agreement” shall be deemed to refer to this Agreement, (d) any references
therein to the “Claim Agreement”, “Fees”, “Loan Documents” or “Loans” shall be
deemed to refer to the “Claim Agreement”, “Fees”, “Loan Documents” or “Loans” as
defined in this Agreement, (e) all other capitalized terms used therein and
defined in this Agreement shall have the meanings given them in this Agreement,
(f) any reference therein to “Fronting Bank”, “Swing Line Bank” or “Letters of
Credit” shall be deemed to be deleted when such provisions are incorporated
herein by reference and (g) each of the provisions therein that specifically
applies or refers to “WRECO” or to its Restricted Subsidiaries, Subsidiaries or
ERISA Affiliates (but not those that apply to “Weyerhaeuser” or to its
Restricted Subsidiaries, Subsidiaries or ERISA Affiliates), including any such
references in any defined terms used therein, shall be deemed to be deleted and
shall not be incorporated herein by reference. Notwithstanding anything to the
contrary herein, if at any time after the date hereof but prior to the
Termination Date, the Syndicated Credit Agreement is terminated or is no longer
in effect and no Replacement Credit Agreement is then in effect, then the
affirmative covenants applicable to the Borrower in Article V of the Syndicated
Credit Agreement, as in effect on the date immediately prior to the date of
termination of the Syndicated Credit Agreement, shall continue to be
incorporated by reference into this Agreement, as and to the extent set forth
above, as though such covenants were still in effect.

5.02 Most Favored Nation. If, after the Closing Date, the Borrower shall execute
a term loan agreement maturing within two years of the Closing Date with one or
more lenders that includes pricing terms that are more advantageous to those
lenders than the terms set forth herein, the Borrower, the Administrative Agent
and the Lenders shall promptly thereafter amend this Agreement to incorporate
such more advantageous provisions herein.

 

36



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

The Borrower, the Administrative Agent and each of the Lenders agree that the
negative covenants applicable to the Borrower in Section 6.01 of the Syndicated
Credit Agreement (or, if applicable, the negative covenants in any Replacement
Credit Agreement) shall be incorporated by reference into this Agreement;
provided that (a) any references therein to “Administrative Agent”, “Lender”,
“Lenders” or “Required Lenders” shall be deemed to refer to “Administrative
Agent”, “Lender”, “Lenders” or “Required Lenders” as defined in this Agreement,
(b) any references therein to “Borrower” or “Weyerhaeuser” shall be deemed to
refer to the Borrower hereunder, (c) any references therein to “this Agreement”
shall be deemed to refer to this Agreement, (d) any references therein to
“Fees”, “Loan Documents” or “Loans” shall be deemed to refer to the “Fees”,
“Loan Documents” or “Loans” as defined in this Agreement, (e) all other
capitalized terms used therein and defined in this Agreement shall have the
meanings given them in this Agreement, (f) any reference therein to “Fronting
Bank”, “Swing Line Bank” or “Letters of Credit” shall be deemed to be deleted
when such provisions are incorporated herein by reference and (g) any references
in any defined terms used therein that specifically apply or refer to “WRECO” or
to its Restricted Subsidiaries, Subsidiaries or ERISA Affiliates (but not those
that apply to “Weyerhaeuser” or to its Restricted Subsidiaries, Subsidiaries or
ERISA Affiliates) shall be deemed to be deleted and shall not be incorporated
herein by reference. Notwithstanding anything to the contrary herein, if at any
time after the date hereof but prior to the Termination Date, the Syndicated
Credit Agreement is terminated or is no longer in effect and no Replacement
Credit Agreement is then in effect, then the negative covenants applicable to
the Borrower in Section 6.01 of the Syndicated Credit Agreement, as in effect on
the date immediately prior to the date of termination of the Syndicated Credit
Agreement, shall continue to be incorporated by reference into this Agreement,
as and to the extent set forth above, as though such covenants were still in
effect.

ARTICLE VII

EVENTS OF DEFAULT

7.01 Events of Default. In case of the happening of any of the events under
Sections 7.01(a) through 7.01(l) below (an “Event of Default”):

(a) default shall be made in the payment by the Borrower of any principal of any
Loan, when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(b) default shall be made in the payment by the Borrower of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in
Section 7.01(a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five days;

 

37



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by the Borrower in or in
connection with any Loan Document or the Borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by the Borrower
or any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in Section 5.01(a), 5.05(a), 5.08 or 6.01,
which have been incorporated by reference herein from the Syndicated Credit
Agreement (or, if applicable, a Replacement Credit Agreement);

(e) default shall be made in the due observance or performance by the Borrower
or any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in Section 7.01(a), 7.01(b), 7.01(c) or 7.01(d)) and such default
shall continue unremedied for a period of thirty days after notice thereof from
the Administrative Agent or any Lender to the Borrower;

(f) the Borrower or any of its Restricted Subsidiaries shall (i) fail to pay,
when and as the same shall become due and payable (and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument related to such Indebtedness) any principal or interest,
regardless of amount, due in respect of Indebtedness in an aggregate principal
amount in excess of $100,000,000, or (ii) fail to observe or perform any other
terms, covenants, conditions or agreements contained in any agreements or
instruments evidencing or governing Indebtedness in an aggregate principal
amount in excess of $100,000,000 (and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
related to such Indebtedness), if the effect of any failure or failures referred
to in this Section 7.01(f)(ii) is to cause or permit the holder or holders of
such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice) to cause, such Indebtedness to become due prior to its stated
maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Restricted Subsidiaries, or of a
substantial part of the property or assets of the Borrower or any of its
Restricted Subsidiaries, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Restricted Subsidiaries or for a substantial part of the
property or assets of the Borrower or any of its Restricted Subsidiaries or
(iii) the winding-up or liquidation of the Borrower or any of its Restricted
Subsidiaries; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) the Borrower or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States

 

38



--------------------------------------------------------------------------------

Code, as now constituted or hereafter amended, or any other Federal or state
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in Section 7.01(g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Restricted Subsidiaries or for a substantial part of the property or assets of
the Borrower or any of its Restricted Subsidiaries, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower or any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

(j) any Plan shall fail to satisfy the minimum funding standard required for any
plan year or a waiver of such standard or extension of any amortization period
is sought or granted under Section 412, Section 430 or Section 431 of the Code,
as applicable, any Plan is, shall have been or is likely to be terminated or the
subject of termination proceedings under ERISA, any Plan shall have an Unfunded
Current Liability, or the Borrower has incurred or is likely to incur a
liability to or on account of a Plan under Sections 409, 502(i), 502(l), or 515
of ERISA or Section 4975 of the Code, or the Borrower or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Sections 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA; and there shall result
from any such event or events referred to in this Section 7.01(j) the imposition
of a lien upon the assets of the Borrower or any ERISA Affiliate, the granting
of a security interest, a liability or a material risk of incurring a liability
to the PBGC or the Internal Revenue Service or a Plan or a trustee appointed
under ERISA or a liability or a material risk of incurring a liability under
Sections 409, 502(i) or 502(l) of ERISA or under Sections 4971 or 4975 of the
Code; in each case, which, in the good faith determination of the Required
Lenders, will have a Material Adverse Effect;

(k) there shall have occurred a Change in Control of the Borrower; or

(l) the Claim Agreement shall cease, for any reason, to be in full force and
effect, or the Borrower or WNR shall contest the validity or enforceability
thereof or otherwise fail to comply with its obligations thereunder;

then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(g) or 7.01(h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments of the Lenders and/or (ii) declare the Loans then outstanding to
the Borrower to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid

 

39



--------------------------------------------------------------------------------

accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in Section 7.01(g) or Section 7.01(h) above,
the Commitments of the Lenders shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

8.01 The Administrative Agent.

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank is hereby appointed to act as Administrative Agent on behalf of the
Lenders. Each of the Lenders, and each assignee thereof, hereby irrevocably
authorizes the Administrative Agent to take such actions on behalf of such
Lender and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof, together with such
actions and powers as are reasonably incidental thereto.

The Administrative Agent is hereby expressly authorized by the Lenders, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
all payments of principal of and interest on the Loans and all other amounts due
to the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give prompt notice on behalf of the
Lenders to the Borrower of any Event of Default specified in this Agreement of
which the Administrative Agent has actual knowledge acquired in connection with
its agency hereunder; and (c) to distribute promptly to each Lender copies of
all notices, financial statements and other materials delivered by the Borrower
pursuant to this Agreement as received by the Administrative Agent.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such to any Lender for any action taken or omitted
by any of them except for its or his own gross negligence or willful misconduct,
or be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower of any of the terms, conditions, covenants or agreements contained in
any Loan Document. The Administrative Agent shall not be responsible to the
Lenders for (i) the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or any other Loan Documents or other instruments
or agreements or (ii) the satisfaction of any condition set forth in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Loan Document a

 

40



--------------------------------------------------------------------------------

fiduciary relationship in respect of any Lender. The Administrative Agent shall
in all cases be fully protected in acting, or refraining from acting, in
accordance with written instructions signed by the Required Lenders or the
Lenders, as the case may be, and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all of the Lenders. The Administrative Agent shall, in the absence of
knowledge to the contrary, be entitled to rely on any instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons. The Administrative Agent may also rely upon any
statement made to it orally or by telephone and believed to be made by the
proper Person, and shall not incur any liability for relying thereon.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall have any responsibility to the Borrower on account of the
failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Borrower of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. The foregoing shall not limit the obligations
of JPMorgan Chase Bank (or its successors and assigns) in its capacity as Lender
hereunder. The Administrative Agent may execute any and all duties hereunder by
or through agents or employees and shall be entitled to rely upon the advice of
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by it in
accordance with the advice of such counsel. The exculpatory provisions of this
Article VIII shall apply to any such agent or employee, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Lenders hereby acknowledge that (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement unless
it shall be requested in writing to do so by the Required Lenders or the
Lenders, as the case may be, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent may resign on the 30th day after notifying the Lenders
and the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor approved by the Borrower, which approval shall not
be unreasonably withheld (and shall not be required if an Event of Default has
occurred and is continuing). If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank (which, if such bank is not a Lender,
shall be subject to approval by the Borrower, which approval shall not be
unreasonably withheld, and

 

41



--------------------------------------------------------------------------------

shall not be required if an Event of Default has occurred and is continuing)
with an office in New York, New York, having a combined capital and surplus of
at least $500,000,000 or an Affiliate of any such bank. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any of its Subsidiaries or other Affiliate thereof as if it
were not the Administrative Agent.

Each of the Lenders agrees (i) to reimburse the Administrative Agent, on demand,
in the amount of its pro rata share (based on its Commitment hereunder) of any
reasonable out-of-pocket expenses incurred for the benefit of the Lenders by the
Administrative Agent, including the fees and expenses of a single counsel and
compensation of agents and employees paid for services rendered on behalf of the
Lenders, which shall not have been reimbursed by the Borrower and (ii) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all losses, claims, damages, liabilities and related
reasonable out-of-pocket expenses of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as the
Administrative Agent or any of them in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted by it
or any of them under this Agreement or any other Loan Document, to the extent
the same shall not have been reimbursed by the Borrower; provided that no Lender
shall be liable to the Administrative Agent for any portion of such losses,
claims, damages, liabilities and related expenses resulting from the gross
negligence or willful misconduct of the Administrative Agent or any of its
directors, officers, employees, or agents.

Each of the Lenders acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.

8.02 Other Agents. Each of the Lenders and the Borrower acknowledges (A) that
each of the Lead Arrangers and any Person named on the cover page of this
Agreement as a Syndication Agent or a Documentation Agent, in their respective
capacities as a Joint Lead Arranger, Joint Bookrunner, Syndication Agent or
Documentation Agent do not have any responsibility, duties or liability
hereunder, and (B) that the titles “Joint Lead Arranger,” “Joint Bookrunner,”
“Syndication Agent” and “Documentation Agent” are purely honorary in nature.

 

42



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.01 Notices. Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed or
sent by telecopy to the address specified below, or such other address as such
party shall hereafter have specified by written notice to the Administrative
Agent and the Borrower:

(a) if to the Borrower by hand or courier service, to the Borrower at 33663
Weyerhaeuser Way South, Federal Way, Washington, or by facsimile to
(253) 924-3543, in each case to the Attention of Vice President and Treasurer
with a copy to Secretary;

(b) if to the Administrative Agent or a Lender, to it at its address (or
telecopy number) set forth in Schedule 9.01 or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

9.02 Survival of Agreement. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making of the Loans, regardless of any
investigation made by the Lenders, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid.

9.03 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and assigns, except that,

 

43



--------------------------------------------------------------------------------

other than as provided in Section 6.01(c), which has been incorporated by
reference herein from the Syndicated Credit Agreement (or, if applicable, a
Replacement Credit Agreement), the Borrower shall not have the right to assign
or delegate its rights or obligations hereunder or any interest herein without
the prior consent of all the Lenders.

9.04 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, other than as provided in
Section 6.01(c), which has been incorporated by reference herein from the
Syndicated Credit Agreement (or, if applicable, a Replacement Credit Agreement),
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment or the Loans owing to it); provided that (i) except in the case of an
assignment to a Lender or a Lender Affiliate, the Borrower must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), (ii) the Administrative Agent must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (iii) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless the Borrower and the
Administrative Agent otherwise consent, (iv) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (v) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, and
(vi) the assignee, if it shall not be a Lender prior to such assignment, shall
deliver to the Administrative Agent an Administrative Questionnaire; and
provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if a Default or Event of Default has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.12, 2.14 and 9.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a

 

44



--------------------------------------------------------------------------------

participation in such rights and obligations in accordance with paragraph (e) of
this Section. Notwithstanding the foregoing, no assignment or participation
shall be made to a natural person or the Borrower or any Affiliate of the
Borrower.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, if any, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower or any other Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.08(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.10, 2.12 and 2.14 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.16 as though it were a Lender.
Each Lender that sells a participation, acting solely for this purpose as an
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other

 

45



--------------------------------------------------------------------------------

obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive (absent manifest error), and such Lender, the Administrative Agent
and the Borrower shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.14 unless such Participant complies with Section 2.14(g) and (j) as if
it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, any notes held by it) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, without notice to, or consent of the Borrower or the
Administrative Agent, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(h) The Borrower authorizes each Lender to disclose to any Participant or
assignee and any prospective Participant or assignee any and all financial
information in such Lender’s possession concerning the Borrower or any
Subsidiary of the Borrower which has been delivered to such Lender by the
Borrower pursuant to this Agreement or which has been delivered to such Lender
by the Borrower in connection with such Lender’s credit evaluation of the
Borrower prior to entering into this Agreement; provided that such Participant
or assignee or prospective Participant or assignee agrees to treat any such
information which is not public as confidential in accordance with the terms of
the Agreement.

9.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by the Administrative Agent or any Lender in connection
with the enforcement or protection of their rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made,
including the fees and disbursements of Simpson Thacher & Bartlett LLP, special
counsel for the Administrative Agent, and, in connection with any such
amendment, modification or waiver

 

46



--------------------------------------------------------------------------------

made in connection with any such enforcement or protection, the fees and
disbursements of any other counsel for the Administrative Agent or any Lender.
The Borrower further agrees that it shall indemnify the Lenders from and hold
them harmless against any documentary taxes, assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any of the other Loan Documents.

(b) The Borrower will indemnify the Administrative Agent, each Lender and the
Related Parties of each of the foregoing (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees and expenses, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery by the Borrower of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties thereto of their respective obligations thereunder or the consummation
of the Transactions and the other transactions contemplated hereby and thereby,
(ii) the use of the proceeds of the Loans by the Borrower or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its controlled
Related Parties, in each case as determined by a final, nonappealable judgment
of a court of competent jurisdiction.

(c) It is understood and agreed that, to the extent not precluded by a conflict
of interest, each Indemnitee shall endeavor to work cooperatively with the
Borrower with a view toward minimizing the legal and other expenses associated
with any defense and any potential settlement or judgment. To the extent
reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by the Borrower may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approval of the Borrower (not to be unreasonably withheld).

(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated thereby, any Loan or
the use of the proceeds thereof.

9.06 Right of Setoff. If any Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
without notice to the Borrower (any such notice being expressly waived by the
Borrower), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand,

 

47



--------------------------------------------------------------------------------

provisional or final) at any time held and other indebtedness at any time owing
by such Lender or any of its Affiliates to or for the credit or the account of
the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement and any other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of such Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

9.07 Applicable Law. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS HEREUNDER AND THEREUNDER OF THE PARTIES HERETO AND THERETO SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

9.08 Waivers; Amendment. (a) No failure or delay of the Administrative Agent or
any Lender in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) change the principal amount of, or extend the maturity of or
any date for the scheduled payment of any principal of or interest on, any Loan
or waive or excuse any such scheduled payment or any part thereof, or decrease
the rate of interest on any Loan, without the prior written consent of each
Lender affected thereby (including a Defaulting Lender, if applicable),
(ii) change the Commitment or decrease or extend any date for the payment of the
Undrawn Fees of any Lender without the prior written consent of such Lender, or
(iii) amend or modify the provisions of Section 2.17, the provisions of this
Section 9.08 or the definition of “Termination Date” or “Required Lenders,”
without prior written consent of each Lender, except that (A) with the consent
of the Required Lenders, the provisions of Section 2.17, the provisions of this
Section and the definition of “Required Lenders” may be amended to include any
new class of commitments or extensions of credit thereunder created under this
Agreement (or to include lenders extending such credit) on substantially the
same basis as corresponding references relating to existing commitments and
extensions of credit, (B) the Borrower may request that Lenders agree to extend
the Termination Date (or other maturity date of their commitments or extensions
of credit hereunder) and, if less than all Lenders consent to any such
extension, the provisions of this Agreement (including Section 2.17 and this
Section) may be amended with the

 

48



--------------------------------------------------------------------------------

consent of the Required Lenders to establish separate classes of commitments and
extensions of credit thereunder (and of Lenders extending such credit) and
(C) in the event any such new class or separate class of commitments or
extensions or credit thereunder are established as provided in clause (A) or
(B) above, then, with the consent of the Required Lenders, the provisions of
Section 2.17 may be amended to provide for borrowings, commitment reductions,
borrowing conversions and payments to be made ratably by class and this Section
may be amended to provide for amendments that affect only one class of
commitments and extensions of credit thereunder to be approved only by requisite
lenders of such class; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08, and any consent by any Lender pursuant to this Section 9.08
shall bind any person subsequently acquiring a Loan from it.

(c) Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, modification,
supplement, waiver or consent hereunder or otherwise give any direction to the
Administrative Agent (except as provided in Section 2.18(b) and
Section 9.08(b)); (ii) the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; and (iii) any agreement of the Required Lenders to
forbear (and/or direction to the Administrative Agent to forbear) from
exercising any of their rights and remedies upon a Default or Event of Default
shall be effective without the consent of the Administrative Agent or any other
Lender.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders; provided that, no Lender shall be obligated to commit to
or hold any part of such credit facilities.

9.09 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the applicable interest rate, together with all fees and charges
which are treated as interest under applicable law (collectively the “Charges”),
as provided for herein or in any other Loan Document, or otherwise contracted
for, charged, received, taken or reserved by any Lender, shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by such Lender in accordance with applicable law,
the rate of interest payable with respect to each Loan owing to each Lender,
together with all Charges payable to such Lender, shall be limited to the
Maximum Rate.

 

49



--------------------------------------------------------------------------------

9.10 Entire Agreement. This Agreement and the other Loan Documents and the Fee
Letters referred to in Section 2.03 (with respect to the payment of fees only)
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

9.12 Severability. In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

9.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

9.14 Headings. The cover page, the Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

9.15 Jurisdiction; Consent to Service of Process. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court in New York County or the
courts of the United States for the Southern District of New York, and any
appellate court from any thereof, in any action or

 

50



--------------------------------------------------------------------------------

proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such court of the United
States for the Southern District of New York. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Notwithstanding the foregoing, nothing in this Agreement
shall affect any right that any Lender or the Administrative Agent may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against the Borrower or its properties in the courts of any
jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or the courts of the United States for the
Southern District of New York. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) The Borrower hereby irrevocably designates, appoints and empowers CT
Corporation System, Inc. presently located at 111 Eighth Avenue, New York, New
York 10011, as its designee, appointee and attorney-in-fact to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents which may be served
in any such action or proceeding. If for any reason such designee, appointee and
attorney-in-fact shall cease to be available to act as such, the Borrower agrees
to designate a new designee, appointee and attorney-in-fact in New York City on
the terms and for purposes of this provision satisfactory to the Administrative
Agent. Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

9.16 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, subsidiary or Affiliate of such Lender.

9.17 Restricted and Unrestricted Subsidiaries. Set forth on Schedule 3.08 is a
list of all of the Restricted Subsidiaries and Unrestricted Subsidiaries of the
Borrower as of the Closing Date.

(a) After the Closing Date, a Financial Officer of the Borrower may, provided
that no Default or Event of Default has occurred and is continuing, designate a
Restricted Subsidiary as an Unrestricted Subsidiary by notice sent to the
Administrative Agent (who shall promptly forward such notice to each Lender),
provided that (i) no such designation shall be effective unless immediately
after giving effect thereto there would exist no Default or Event of Default;
(ii) any such designation shall be effective not less than five Business Days
after written notice thereof shall have been provided to the Administrative
Agent; and (iii) upon such designation, Schedule 3.08 shall be deemed to be
amended to reflect such designation. Any

 

51



--------------------------------------------------------------------------------

Person that becomes a Subsidiary (by formation, acquisition, merger or
otherwise) after the Closing Date shall automatically be deemed to be a
Restricted Subsidiary of the Borrower as of the date it becomes a Subsidiary
unless designated as an Unrestricted Subsidiary pursuant to the terms hereof.

(b) After the Closing Date, a Financial Officer of the Borrower may, provided
that no Default or Event of Default has occurred and is continuing, designate an
Unrestricted Subsidiary as a Restricted Subsidiary by notice sent to the
Administrative Agent (who shall promptly forward such notice to each Lender),
provided that (w) no such designation shall be effective unless immediately
after giving effect thereto there would exist no Default or Event of Default;
(x) no such designation shall be effective unless immediately after giving
effect thereto the Borrower is in compliance with Sections 6.01(d) and 6.01(e),
which have been incorporated by reference herein from the Syndicated Credit
Agreement (or, if applicable, a Replacement Credit Agreement); (y) any such
designation shall be effective not less than five Business Days after written
notice thereof shall have been provided to the Administrative Agent; and
(z) upon such designation, Schedule 3.08 shall be deemed to be amended to
reflect such designation.

9.18 USA PATRIOT Act. Each Lender subject to the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies
the Borrower that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

9.19 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lenders, on the one
hand, and the Borrower, its stockholders or its affiliates, on the other. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between any Lender, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

52



--------------------------------------------------------------------------------

9.20 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signatures follow.]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

WEYERHAEUSER COMPANY, as Borrower By:           /s/ Laura B. Smith  
Name:  Laura B. Smith   Title:    Vice President and Treasurer

 

 

[Signature Page – Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as the Administrative Agent

By:           /s/ Edward F. Millet   Name:  Edward F. Millet  
Title:    Managing Director

 

 

[Signature Page – Term Loan Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender By:           /s/
Deborah Dias   Name:  Deborah Dias   Title:    Executive Director By:  
        /s/ Mike Falter   Name:  Mike Falter   Title:    Executive Director

 

 

[Signature Page – Term Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:           /s/ Deborah M. Lee  
Name:  Deborah M. Lee   Title:    Vice President

 

 

[Signature Page – Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:           /s/ Thomas J.
Sterr   Name:  Thomas J. Sterr   Title:    Authorized Signatory

 

 

[Signature Page – Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:           /s/ Peter Kiedrowski  
Name:  Peter Kiedrowski   Title:    Director

 

 

[Signature Page – Term Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN/CONTINUATION/CONVERSION REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Ave

New York, New York 10179

Attn: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, Weyerhaeuser Company (the “Borrower”), refers to the
$1,900,000,000 Term Loan Agreement dated as of March 9, 2016 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among the Borrower, the lenders party thereto from time to
time and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings given such
terms in the Credit Agreement.

[The Borrower hereby gives you notice pursuant to Section 2.02(e) of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)

  Date of Borrowing (which is a Business Day)     

 

(B)

  Principal Amount of Borrowing1     

 

(C)

  Interest rate basis2     

(D)

  Interest Period3     

 

 

1  Not less than $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Commitments) or greater than the Total Commitment then available.

2  Eurodollar Loan or Base Rate Loan.

3  Which shall be subject to the definition of “Interest Period” and end not
later than the then existing Termination Date.

 

A-1



--------------------------------------------------------------------------------

Upon acceptance of the Loans offered by the Lenders in response to this request,
the Borrower shall be deemed to have represented and warranted that the
conditions to lending specified in Sections 4.01(b) and (c) of the Credit
Agreement have been satisfied.]

[The Borrower hereby gives you notice pursuant to Section 2.02(f) of the Credit
Agreement that it requests a continuation of Eurodollar Loans:

(A) On                                      (a Business Day).

(B) In the amount of $                                    .

(C) Interest Period4:                                     .]

[The Borrower hereby gives you notice pursuant to Section 2.02(f) of the Credit
Agreement that it requests a conversion of [Eurodollar][Base Rate] Loans:

(A) Loans to be Converted into [Eurodollar][Base Rate] Loans.

(B) On                                      (a Business Day).

(C) In the amount of $                                    .

(D) [Interest Period5:                                     ].]

 

Very truly yours, WEYERHAEUSER COMPANY, as the Borrower By:       Name:   Title:

 

4  Which shall be subject to the definition of “Interest Period” and end not
later than the then existing Termination Date.

5  Include in the case of a conversion to Eurodollar Loans only—subject to the
definition of “Interest Period” and to end not later than the then existing
Termination Date.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Weyerhaeuser Company

 

Agent Address:   JPMorgan Chase Bank, N.A.     Closing Contact:   Rob Krach,
Wholesale Loan Operations   Loan and Agency Services     Telephone:   (312)
336-4423   10 S. Dearborn St.     Facsimile:   (844) 492-3894   Chicago, IL
60603     E-mail:   robert.x.krach@jpmorgan.com                    

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

 

Tax ID Number:     

Signature Block Information:     

 

●  

Signing Credit

Agreement

    

 

Yes  

 

     No                     ●  

Coming in via

Assignment

    

 

Yes  

 

     No     

Type of Lender:

Bank | Asset Manager | Broker/Dealer | CLO/CDO | Finance Company | Hedge Fund |
Insurance | Mutual Fund | Pension Fund | Other Regulated Investment Fund |
Special Purpose Vehicle | Other-please specify) |

 

B-1



--------------------------------------------------------------------------------

Lender Parent:     

 

Domestic Address

     

Eurodollar Address

 

 

 

 

   

 

 

 

 

 

   

 

 

 

 

 

   

 

 

B-2



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

    

Primary Credit Contact

      

Secondary Credit Contact

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws. Name:             Company:             Title:            
Address:                         Telephone:             Facsimile:            

E-Mail

Address:

                

Primary Credit Contact

      

Secondary Credit Contact

Name:

           

Company:

           

Title:

           

Address:

                       

Telephone:

           

Facsimile:

           

E-Mail

Address:

           

 

B-3



--------------------------------------------------------------------------------

Lender’s Domestic Wire

Instructions

 

Bank Name:      ABA/Routing No.:      Account Name:      Account No.:      FFC
Account Name:      FFC Account No.:      Attention:      Reference:     

Lender’s Foreign Wire

Instructions

Currency:      Bank Name:      Swift/Routing No.:      Account Name:     
Account No.:      FFC Account Name:      FFC Account No.:      Attention:     
Reference:     

 

B-4



--------------------------------------------------------------------------------

Agent’s Wire Instructions Bank Name:   JPMorgan Chase Bank, N.A.
ABA/Routing No.:       021 000 021 Account Name:   LS2 Incoming Account Account
No.:   9008113381C5414

FFC Account

Name:

    FFC Account No.:     Attention:   Loan Operations Reference:   Weyerhaeuser

 

B-5



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (Certificate of
Status of Beneficial Owner for United States Withholding and Reporting
(Entities)), b.) Form W-8ECI (Certificate of Foreign Person’s Claim That Income
Is Effectively Connected With the Conduct of a Trade or Business in the United
States), or c.) Form W-8EXP (Certificate of Foreign Government or Other Foreign
Organization for United States Tax Withholding and Reporting).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN-E for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding and Reporting) must
be completed by the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the $1,900,000,000 Term Loan Agreement dated as of March 9,
2016 (the “Credit Agreement”), among Weyerhaeuser Company, a Washington
corporation (the “Borrower”), the lenders party thereto from time to time (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on the Schedule attached hereto,
the interests set forth on the Schedule attached hereto (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the Schedule attached
hereto in the Commitment of the Assignor on the Effective Date and the Loans
owing to the Assignor which are outstanding on the Effective Date, together with
unpaid interest accrued on the assigned Loans to the Effective Date and the
amount, if any, set forth on the Schedule attached hereto of the Fees accrued to
the Effective Date for the account of the Assignor. Each of the Assignor and the
Assignee hereby agrees to be bound by Section 9.04 of the Credit Agreement, a
copy of which has been received by each such party and the Assignor represents
and warrants that it is the legal and beneficial owner of the interest being
assigned and that such interest is free and clear of any lien or adverse claim.
From and after the Effective Date, (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the
interest assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) the forms specified in Section 2.14(g) and (j) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form of Exhibit B to the Credit Agreement and (iii) a processing and
recordation fee of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:                                     

 

C-1



--------------------------------------------------------------------------------

The terms set forth above and on the Schedule attached hereto are hereby agreed
to:     Accepted:     , as Assignor,     JPMORGAN CHASE BANK, N.A., as      
Administrative Agent By:           Name:         By:     Title:         Name:  
        Title:       , as Assignee,           [WEYERHAEUSER COMPANY],         as
Borrower By:           Name:           Title:         By:             Name:    
      Title:                    

[Add other consents, if required pursuant to

        Section 9.04(b)]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C

Schedule to Assignment and Acceptance

 

Legal Name of Assignor:

       

Legal Name of Assignee:

       

Assignee’s Address for Notices:

       

Effective Date of Assignment
(may not be fewer than 5 Business
Days after the Date of Assignment,
unless waived by the Administrative Agent):

    

Facility

  

Principal Amount Assigned

  

Percentage Assigned of Commitment thereunder (set forth, to at least 8 decimals)
as a percentage of the aggregate Commitments of all Lenders thereunder

Loans:

   $                                                     %            

Commitments:

   $                                                     %            

Fees Assigned (if any):

   $                                                     %            

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS

This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the $1,900,000,000 Term Loan Agreement dated as of March 9,
2016, among Weyerhaeuser Company, the Lenders party thereto from time to time
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings given
them in the Credit Agreement) (which Section 5.04 has been incorporated by
reference therein from the Syndicated Credit Agreement (or, if applicable, a
Replacement Credit Agreement)), fairly present the financial position and
results of operations of Weyerhaeuser Company and its consolidated Subsidiaries
as of                     , 20     and for the period then ended on a
consolidated basis in accordance with GAAP consistently applied except as noted
therein.

Dated:                         , 20

WEYERHAEUSER COMPANY, as the Borrower

 

By:       Name:     Title:  

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY THAT:

We are the duly elected                  and                  of Weyerhaeuser
Company, a Washington corporation (“Weyerhaeuser”);

We have reviewed the terms of the $1,900,000,000 Term Loan Agreement dated as of
March 9, 2016, among Weyerhaeuser, the Lenders party thereto from time to time
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings given
them in the Credit Agreement), and we have made, or have caused to be made under
our supervision, a detailed review of the transactions and conditions of
Weyerhaeuser and its Subsidiaries during the accounting period covered by the
attached financial statements; and

[No Event of Default or Default has occurred.] [An Event of Default or Default
has occurred. [If so, specify the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto.]]

Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:

 

     

The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this         
day of                 , 20     pursuant to Subsection 5.04(c) of the Credit
Agreement (which has been incorporated by reference therein from the Syndicated
Credit Agreement (or, if applicable, a Replacement Credit Agreement)).

 

Dated:                 , 20         WEYERHAEUSER COMPANY     By:           Name:
      Title:     By:           Name:       Title:

 

D-2-1



--------------------------------------------------------------------------------

ATTACHMENT NO. 1 TO

COMPLIANCE CERTIFICATE FOR

WEYERHAEUSER COMPANY AND RESTRICTED SUBSIDIARIES

COMPLIANCE WITH COVENANTS

AS OF                 , 20    

($000’s Omitted Except Ratio Amounts)

Section 6.01(d) - Debt Ratio as of                 , 20    

 

1. Total Funded Indebtedness:

 

  a. Short Term Indebtedness (inclusive of Notes Payable and Commercial Paper)

 

  b. Current Maturities of Long Term Indebtedness and Capital Lease Obligations

 

  c. Long Term Indebtedness:

 

  (1) Senior Long Term Indebtedness

 

  (2) Capital Lease Obligations

 

  (3) Subordinated Indebtedness

Total Long Term Indebtedness (1+2+3)

 

  d. Indebtedness of Unrestricted Subsidiaries

 

  e. Other Indebtedness

Total Funded Indebtedness (a+b+c-d-e)

 

2. Total Adjusted Shareholders’ Interest:

 

  g. Preferred, Preference and Common Shares

 

  h. Other Capital and Retained Earnings (plus or minus)

 

  i. Treasury Stock

 

  j. Investments in Unrestricted Subsidiaries

 

  k. Adjustment related to impact of Accounting Standards Codification Topic 715

Total Adjusted Shareholders’ Interest (g+h*-i-j-k*)

 

3. Total Capitalization (1+2)

 

4. Actual Debt Ratio (1/3)

 

D-2-2



--------------------------------------------------------------------------------

Required Debt Ratio                                        
                                                 65%

Section 6.01(e) – Net Worth as of                 , 20    

Total Adjusted Shareholders’ Interest (See item 2 above)

Required Total Adjusted Shareholders’ Interest                    $ [    ]

 

* Adjustments pursuant to h and k may be negative or positive.

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PROMISSORY NOTE

New York, New York

[                ,         ]

FOR VALUE RECEIVED, WEYERHAEUSER COMPANY, a Washington corporation (the
“Borrower”), hereby promises to pay to [                                ] (or
its registered assigns) (the “Lender”), at the office of JPMorgan Chase Bank,
N.A. (the “Administrative Agent”), at 383 Madison Avenue, New York, New York
10179 on the Termination Date as defined in the $1,900,000,000 Term Loan
Agreement dated as of March 9, 2016 (as it may hereafter be amended, modified,
extended or restated from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and the Administrative Agent, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in same day
funds, and to pay interest from the date hereof on the principal amount hereof
from time to time outstanding, in like funds, at said office, at a rate or rates
per annum and payable on such dates as determined pursuant to the Credit
Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal of
its borrowings and, to the extent permitted by law, overdue interest from their
due dates at a rate or rates determined as set forth in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that any failure of the holder hereof to make such a notation
or any error in such notation shall not in any manner affect the obligation of
the Borrower to make payments of principal and interest with respect to the
Borrower’s borrowings in accordance with the terms of this Note and the Credit
Agreement.

This Note is one of the promissory notes referred to in the Credit Agreement
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for mandatory and, in
certain circumstances, optional prepayment of the principal hereof prior to the
maturity thereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

 

E-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

WEYERHAEUSER COMPANY By:       Name:   Title:

 

E-2



--------------------------------------------------------------------------------

Loans and Payments

 

Amount

and Type

of Loan

 

Interest
Period

 

Principal

 

Unpaid
Interest

 

Name of
Principal
Balance
of Note

 

Person
Making
Notation

                                                 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

CLAIM AGREEMENT

THIS CLAIM AGREEMENT (this “Agreement”) is dated as of March 9, 2016, and made
by Weyerhaeuser NR Company, a Washington corporation (“WNR Company”), in favor
of JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”) under the Term Loan Agreement dated as of March 9, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Company”), the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent.

RECITALS

A. WNR Company is a wholly owned subsidiary of the Company. WNR Company has
agreed, as between the Company and WNR Company, to assume the payment
obligations in respect of certain indebtedness of the Company pursuant to that
certain Assumption Agreement dated as of January 1, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “First Assumption
Agreement”), made by WNR Company in favor of the Company, and that certain
Assignment and Assumption Agreement dated as of October 1, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Second
Assumption Agreement” and, together with the First Assumption Agreement and any
Additional Assumption Agreement (as defined below), collectively, the
“Assumption Agreements”), by and between WNR Company and the Company.

B. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Company under the Credit Agreement that
WNR Company enter into this Agreement with the Administrative Agent, for the
benefit of the Credit Agreement Parties (as defined below).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, WNR
Company hereby agrees with the Administrative Agent, for the benefit of the
Credit Agreement Parties, as follows:

 

1. Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings assigned to such terms in the Credit
Agreement.

(b) The following terms shall have the following meanings:

“Additional Assumption Agreement” means any agreement entered into by WNR
Company after the date hereof pursuant to which WNR Company assumes payment
obligations in respect of any indebtedness of the Company.

 

F-1



--------------------------------------------------------------------------------

“Assumed Debt” means any indebtedness of the Company the payment obligations in
respect of which shall have been assumed by WNR Company pursuant to one or more
Assumption Agreements.

“Assumed Debt Agreement” means any indenture, credit agreement, note purchase
agreement or other agreement, if any, pursuant to which the Company has incurred
or will incur Assumed Debt and any note, instrument, agreement or other document
evidencing or governing such Assumed Debt.

“Assumed Debt Claims” has the meaning specified in Section 2(a) hereof.

“Assumed Debt Party” means any Person to which Assumed Debt is owed and any
trustee for, or other representative of, the holders of such Assumed Debt under
any Assumed Debt Agreement.

“Credit Agreement Claims” has the meaning specified in Section 2(a) hereof.

“Credit Agreement Obligations” means the due and punctual payment by the Company
of (a) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Company, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (b) all
other monetary obligations of the Company to any of the Credit Agreement Parties
under the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Credit Agreement Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the beneficiaries of each indemnification obligation undertaken by the
Company under the Credit Agreement and (d) the successors and assigns of each of
the foregoing.

“Pro Rata Claim Amount” at any time means, in respect of the Credit Agreement
Claim of any Credit Agreement Party, an amount equal to (a) the Credit Agreement
Obligations owing to such Credit Agreement Party at such time, multiplied by
(b) a fraction, the numerator of which is the amount of Assumed Debt (including
accrued and unpaid interest and any related obligations in respect of premiums,
fees and indemnities) owing at such time in respect of which Assumed Debt Claims
exist and the denominator of which is the total amount of Assumed Debt
(including accrued and unpaid interest and any related obligations in respect of
premiums, fees and indemnities) owing at such time.

 

2. Credit Agreement Claims

(a) WNR Company hereby agrees with the Administrative Agent, for the benefit of
the Credit Agreement Parties, that the Credit Agreement Parties shall have
rights and claims enforceable against WNR Company for payment of all or a
portion of the Credit Agreement Obligations to the same extent that the Assumed
Debt Parties (as opposed to the Company) have

 

F-2



--------------------------------------------------------------------------------

rights and claims, if any, enforceable against WNR Company for payment of all or
any portion of the Assumed Debt (including accrued and unpaid interest and any
related obligations in respect of premiums, fees and indemnities) pursuant to or
by reason of any Assumption Agreement (such rights and claims of the Assumed
Debt Parties, the “Assumed Debt Claims”), as if WNR Company and the Company had
entered into an assumption agreement in respect of the Credit Agreement
Obligations on the same terms as such Assumption Agreement that is the subject
of the Assumed Debt Claims (such rights and claims of the Credit Agreement
Parties, the “Credit Agreement Claims”). It is understood and agreed that (i) if
the Credit Agreement Parties have Credit Agreement Claims by reason of one or
more, whether in whole or in part, but less than all, of the Assumed Debt being
subject to Assumed Debt Claims, then the Credit Agreement Claims of any Credit
Agreement Party shall be limited to its Pro Rata Claim Amount, and (ii) WNR
Company shall be fully liable for any such Credit Agreement Claims subject only
to the limitations expressly set forth in this Agreement. Any Credit Agreement
Claims due and owing by WNR Company hereunder shall be payable by WNR Company to
the Administrative Agent for the benefit of the Credit Agreement Parties.

(b) The determination of whether any Assumed Debt Claim exists shall be based
solely upon the successful assertion by the applicable Assumed Debt Parties of
such Assumed Debt Claim, and the Credit Agreement Parties shall not be permitted
to assert that an Assumed Debt Claim exists unless and until such Assumed Debt
Claim is successfully asserted by the applicable Assumed Debt Parties; provided
that, if any Assumed Debt Party asserts an Assumed Debt Claim, the foregoing
shall not be construed to prevent the assertion that a Credit Agreement Claim
exists if such assertion of an Assumed Debt Claim is successful.

For purposes of this Section 2(b), an Assumed Debt Claim shall be considered
“successfully asserted” or shall be viewed as the subject to “successful
assertion” upon the occurrence of any of the following:

(i) an express agreement, stipulation, settlement or acknowledgment by WNR
Company that (A) acknowledges liability of WNR Company directly to any Assumed
Debt Party in respect of such Assumed Debt Claim or (B) provides consideration
from WNR Company to any Assumed Debt Party as a result of such Assumed Debt
Claim or in exchange for an agreement, stipulation, settlement or acknowledgment
that such Assumed Debt Party has no, or will not assert any, Assumed Debt
Claims;

(ii) at any time after the commitments under the Credit Agreement shall have
terminated as a result of the occurrence of an event of default thereunder and
the Credit Agreement Obligations shall have become due and payable, any
subsequent action that has the effect of treating such Assumed Debt Claim in a
manner, or results in a recovery to the holders of such Assumed Debt Claim in
respect of their Assumed Debt Claim, in each case as a result of the applicable
Assumed Debt Agreement, that is more favorable than the treatment of, or
recovery in respect of, Credit Agreement Claims (unless the holders of such
Credit Agreement Claims are offered and decline such treatment or recovery),
including, but not limited to payment or grant of securities to any Assumed Debt
Party or the assumption of any Assumed Debt by any third party; or

 

F-3



--------------------------------------------------------------------------------

(iii) a final adjudication by a court or arbitrator that WNR Company is liable
to any Assumed Debt Party for such Assumed Debt Claim.

(c) WNR Company acknowledges and agrees that no occurrence or circumstance
occurring after the date of this Agreement shall cause a reduction in WNR
Company’s obligations to the Administrative Agent, for the benefit of the Credit
Agreement Parties, under this Agreement, other than (i) termination of this
Agreement pursuant to Section 7 hereof or (ii) the payment by WNR Company in
cash of any Credit Agreement Claims due and owing by WNR Company hereunder.

 

3. Obligations Absolute

WNR Company’s obligations under this Agreement shall in all respects be
continuing, absolute, unconditional and irrevocable, and shall remain in full
force and effect until all of the Credit Agreement Obligations (other than
contingent expense reimbursement and indemnification obligations) have been paid
in full and all Commitments under the Credit Agreement have been terminated. WNR
Company agrees that any Credit Agreement Claims due and owing by WNR Company
hereunder will be paid strictly in accordance with the terms of this Agreement,
the Credit Agreement and the other Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Company or WNR Company with respect thereto.
The liability of WNR Company under this Agreement shall be absolute,
unconditional and irrevocable irrespective of:

(a) any change in the time, manner, or place of payment of, or in any other term
of, the Credit Agreement Obligations, the Credit Agreement or any of the other
Loan Documents or any other extension, compromise or renewal of the Credit
Agreement Obligations;

(b) any reduction, limitation, impairment or termination of the Credit Agreement
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and WNR Company hereby
waives any right to or claim of) any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, the Credit Agreement Obligations;

(c) any amendment to, rescission, waiver or other modification of, or any
consent to departure from, any of the terms of Credit Agreement or any of the
other Loan Documents;

(d) any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, securing any of the Credit Agreement
Obligations; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Company or WNR Company.

 

4. Continued Liability

Notwithstanding the agreements by WNR Company in respect of the Credit Agreement
Claims pursuant to Section 2(a), as between the Company and the holders of any
Credit

 

F-4



--------------------------------------------------------------------------------

Agreement Obligations, the Company shall continue to be the primary obligor with
respect to the Credit Agreement Obligations and the Company shall not be
released from its obligations under the Credit Agreement Obligations as a result
of this Agreement. In no event shall this Agreement be construed to constitute
an assignment or transfer of any of the rights or obligations of the Company
under the Credit Agreement or the other Loan Documents.

 

5. Representations and Warranties

WNR Company represents, warrants and affirms for the benefit of the Credit
Agreement Parties as follows:

(a) WNR Company is a corporation duly organized and validly existing under the
laws of the State of Washington with all requisite power and authority to own
and operate its properties, to conduct its business as proposed to be conducted
and to enter into and perform its obligations under this Agreement.

(b) This Agreement constitutes a legal, valid and binding obligation of WNR
Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally.

 

6. Binding Effect, Etc.

This Agreement shall be binding upon WNR Company and its successors and assigns
and shall inure to the benefit of the Credit Agreement Parties and their
respective successors and assigns; provided, however, that (a) WNR Company may
not assign any of its obligations or rights under this Agreement and (b) only
the Administrative Agent may enforce the rights of the Credit Agreement Parties
hereunder. Each of the Credit Agreement Parties is an intended beneficiary of
the obligations of WNR Company under this Agreement and the Administrative Agent
shall be entitled to commence and pursue any action or proceeding against WNR
Company with respect to WNR Company’s obligations under this Agreement.

 

7. Amendments; Termination

This Agreement may not be amended, supplemented, modified or terminated without
the prior written consent of the Administrative Agent, acting at the direction
of the Required Lenders, WNR Company and the Company; provided that this
Agreement shall automatically terminate upon the payment in full of all Credit
Agreement Obligations (other than contingent expense reimbursement and
indemnification obligations) and the termination of all Commitments under the
Credit Agreement.

 

8. Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
in any number of separate counterparts, each of which, when so executed, shall
be deemed an original, and all of said counterparts taken together shall be
deemed to constitute but one and the same instrument.

 

F-5



--------------------------------------------------------------------------------

9. Severability

The illegality or unenforceability of any provision of this Agreement shall not
in any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement.

 

10. Reinstatement

This Agreement shall continue to be effective, or be reinstated, as the case may
be, if at any time (i) payment, or any part thereof, of any of the Credit
Agreement Obligations is rescinded or must otherwise be restored or returned by
any Credit Agreement Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any substantial part of its property, or otherwise,
all as though such payments had not been made or (ii) (x) Credit Agreement
Obligations remain outstanding and (y) WNR Company enters into an Assumption
Agreement in respect of Assumed Debt after this Agreement has been terminated in
accordance with its terms.

 

11. Headings

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

12. No Waiver; Remedies

No failure on the part of the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

13. Governing Law; Jurisdiction

(a) THIS AGREEMENT AND THE RIGHT AND OBLIGATIONS HEREUNDER OF THE PARTIES HERETO
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A

 

F-6



--------------------------------------------------------------------------------

FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
LENDER OR THE ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST WNR COMPANY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR
FEDERAL COURT LOCATED IN NEW YORK CITY. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

14. WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14.

[The remainder of this page is intentionally left blank.]

 

F-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

WEYERHAEUSER NR COMPANY By:       Name:   Laura B. Smith   Title:   Vice
President and Treasurer

ACKNOWLEDGED AND AGREED TO BY:

 

WEYERHAEUSER COMPANY By:       Name:   Laura B. Smith   Title:   Vice President
and Treasurer

ACKNOWLEDGED AND AGREED TO BY:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:     Title:  

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of March 9, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weyerhaeuser Company, as the Borrower, each lender from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:       Name:     Title:  

Date:                      , 20[    ]

 

G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of March 9, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weyerhaeuser Company, as the Borrower, each lender from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:       Name:     Title:  

Date:                      , 20[    ]

 

G-2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of March 9, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weyerhaeuser Company, as the Borrower, each lender from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:     Name:     Title:  

Date:                      , 20[    ]

 

G-3-1



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of March 9, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weyerhaeuser Company, as the Borrower, each lender from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:     Name:     Title:  

Date:                      , 20[    ]

 

G-4-1



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

 

Institution

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 425,000,000   

Coöperatieve Rabobank U.A., New York Branch

   $ 425,000,000   

PNC Bank, National Association

   $ 425,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 375,000,000   

Wells Fargo Bank, N.A.

   $ 250,000,000   

Total Commitments

   $ 1,900,000,000   

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 3.08

WEYERHAEUSER COMPANY AND SUBSIDIARIES

(* = Unrestricted Subsidiary)

 

Name

   State or Country of
Incorporation    Percentage
Ownership of
Immediate
Parent

●    Weyerhaeuser Columbia Timberlands LLC

   Delaware    95

●    Weyerhaeuser NR Company

   Washington    100

●    North Pacific Paper Corporation *

   Delaware    50

●    Norpac Resources LLC

   Delaware    100

●    ver Bes’ Insurance Company

   Vermont    100

●    Weyerhaeuser Asset Management LLC

   Delaware    100

●    Weyerhaeuser Columbia Timberlands LLC

   Delaware    5

●    Weyerhaeuser Employment Services Company

   Washington    100

●    Weyerhaeuser Export Company

   Delaware    100

●    Weyerhaeuser EU Holdings, Inc.

   Delaware    100

●    Weyerhaeuser Poland sp.zo.o.

   Poland    100

●    Weyerhaeuser Realty Investors, Inc.

   Washington    100

●    Weyerhaeuser International, Inc.

   Washington    100

●    Weyerhaeuser (Asia) Limited

   Hong Kong    100

●    Weyerhaeuser China, Ltd.

   Washington    100

●    Weyerhaeuser Company Limited

   Canada    100

*    317298 Saskatchewan Ltd.

   Saskatchewan    100

*    Weyerhaeuser (Annacis) Limited

   British Columbia    100

*    Weyerhaeuser (Carlisle) Ltd.

   Barbados    100

v    Camarin Limited

   Barbados    100

●    Weyerhaeuser International Holdings Limited

   British Virgin Islands    100

*    Colonvade S.R.L.

   Uruguay    99.9

*    Vandora S.A.

   Uruguay    100

*    Weyerhaeuser Productos S.A.

   Uruguay    100

*    WHC LLC

   Washington    100

v    Colonvade S.R.L.

   Uruguay    0.1

●    Weyerhaeuser (Hong Kong) Limited

   Hong Kong    100

●    Weyerhaeuser Japan Ltd.

   Japan    100

 

Schedule 3.08 - 1



--------------------------------------------------------------------------------

Name

   State or Country of
Incorporation    Percentage
Ownership of
Immediate
Parent

●    Weyerhaeuser Japan Ltd.

   Delaware    100

●    Weyerhaeuser Korea Ltd.

   Korea    100

●    Weyerhaeuser Products Limited

   United Kingdom    100

●    WREDCO I LLC

   Delaware    100

●    WREDCO II LLC

   Delaware    100

●    Weyerhaeuser Sales Europe, Inc.

   Delaware    100

●    Weyerhaeuser SC Company

   Washington    100

●    Weyerhaeuser WPF LLC

   Washington    100

*    WY Carolina Holdings LLC *

   Delaware    100

*    WY Georgia Holdings 2004 LLC *

   Delaware    100

*    WY Tennessee Holdings LLC *

   Delaware    100

●    Weyerhaeuser Uruguay S.R.L.

   Uruguay    99.9

●    WYU LLC

   Washington    100

*    Weyerhaeuser Uruguay S.R.L.

   Uruguay    0.1

 

* Unrestricted Subsidiary

 

Schedule 3.08 - 2



--------------------------------------------------------------------------------

Plum Creek

 

Name

  

Jurisdiction of

Incorporation

or Organization

  

Interest Held by

Weyerhaeuser

  

Interest Held by

Third Party

Plum Creek Ventures I, LLC

   DE   

Name: Weyerhaeuser Company

Type: Membership Interest

Percentage: 100%

   None

Plum Creek Timberlands, L.P.

   DE   

Name: Weyerhaeuser Company

Type: Limited Partner Interest

Percentage: 99%

 

Name: Plum Creek Timber I, L.L.C.

Type: General Partner Interest

Percentage: 1%

   None

Plum Creek Timber I, L.L.C.

   DE   

Name: Weyerhaeuser Company

Type: Membership Interest

Percentage: 100%

   None

Plum Creek Timber Operations I, L.L.C.

   DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 99%

 

Name: Plum Creek Timber Operations II, Inc.

Type: Membership Interest

Percentage: 1%

   None

Plum Creek Timber Operations II, Inc.

   DE   

Name: Plum Creek Timberlands, L.P.

Type: Stock

Percentage: 100%

   None

Plum Creek Manufacturing, L.P.

   DE   

Name: Plum Creek Timberlands, L.P.

Type: Limited Partner Interest

Percentage: 98%

 

Name: Plum Creek Timber II, L.L.C.

Type: General Partner Interest

Percentage: 2%

   None

Plum Creek Timber II, L.L.C.

   DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

   None

 

Schedule 3.08 - 3



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Organization   

Interest Held by

Weyerhaeuser

   Interest Held by
Third Party Plum Creek Maine Timberlands, L.L.C.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

   None Plum Creek Southern Timber, L.L.C.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

   None Plum Creek South Central Timberlands, L.L.C.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

   None PC Natural Resources, LLC    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

   None Plum Creek Real Estate Company    DE   

Name: Plum Creek Timberlands, L.P.

Type: Stock

Percentage: 100%

   None Southern Diversified Timber, LLC *    DE   

Name: Plum Creek Timber Operations I, LLC

Type: Preferred Interest

Percentage: 100%

Type: Common Interest

Percentage: 9.09%

   Name: TCG
Member, LLC

Type: Common
Interest

Percentage:
90.9%

Plum Creek Manufacturing Holding Company, Inc.    DE   

Name: Plum Creek Manufacturing, L.P.

Type: Stock

Percentage: 100%

   None Plum Creek Administrative Corporation, Inc.    DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None Plum Creek Southern Lumber, Inc.    DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

 

Schedule 3.08 - 4



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Organization   

Interest Held by

Weyerhaeuser

   Interest Held by
Third Party

Plum Creek Marketing, Inc.

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

Plum Creek Northwest Lumber, Inc.

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

Plum Creek Northwest Plywood, Inc.

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

Plum Creek MDF, Inc.

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

PC Timberland Investment Company

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

B & C Water Resources, Inc.

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

D & E Water Resources, Inc.

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

LFC Water Resources, Inc.

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

Plum Creek Services, Inc.

   DE   

Name: Plum Creek Manufacturing

    Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

 

Schedule 3.08 - 5



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Organization   

Interest Held by

Weyerhaeuser

   Interest Held by
Third Party Plum Creek TRS, L.L.C.    DE   

Name: Plum Creek Marketing, Inc.

Type: Membership Interest

Percentage: 100%

   None Plum Creek Property Management Company, LLC    DE   

Name: Plum Creek Marketing, Inc.

Type: Membership Interest

Percentage: 100%

   None Plum Creek Land Company    DE   

Name: Plum Creek Marketing, Inc.

Type: Stock

Percentage: 100%

   None Plum Creek Maine Marketing, Inc.    DE   

Name: Plum Creek Marketing, Inc.

Type: Stock

Percentage: 100%

   None Plum Creek Investment Company    OR   

Name: Plum Creek Marketing, Inc.

Type: Stock

Percentage: 100%

   None Highland Resources, Inc.    DE   

Name: Plum Creek Marketing, Inc.

Type: Stock

Percentage: 100%

   None B & C Water Resources, L.L.C.    DE   

Name: B & C Water Resources, Inc.

Type: Membership Interest

Percentage: 100%

   None D & E Water Resources, L.L.C.    DE   

Name: D & E Water Resources, Inc.

Type: Membership Interest

Percentage: 100%

   None Greenway, L.L.C.    ME   

Name: Plum Creek Land Company

Type: Membership Interest

Percentage: 100%

   None Petenwell Lake LLC    DE   

Name: Plum Creek Land Company

Type: Membership Interest

Percentage: 100%

   None

 

Schedule 3.08 - 6



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Organization   

Interest Held by

Weyerhaeuser

   Interest Held by
Third Party

Hawthorne Land Company, LLC

   DE   

Name: Plum Creek Land Company

Type: Membership Interest

Percentage: 100%

   None

Township 110 Land Company, LLC

   DE   

Name: Plum Creek Land Company

Type: Membership Interest

Percentage: 100%

   None

Highland Mineral Resources, LLC

   DE   

Name: Highland Resources, Inc.

Type: Membership Interest

Percentage: 100%

   None

King Road Aggregates, LLC

   DE   

Name: Highland Resources, Inc.

Type: Membership Interest

Percentage: 100%

   None

Greenway Properties, LLC

   ME   

Name: Greenway, L.L.C.

Type: Membership Interest

Percentage: 100%

   None

Petenwell Lake Associates LLC

   DE   

Name: Petenwell Lake LLC

Type: Membership Interest

Percentage: 100%

   None

Parkside at Fisher River LLC

   DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

Bighorn Bluff, LLC

   DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

Wolf River East LLC

   DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

River Glen at Flambeau LLC

   DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

McGregor Overlook LLC

   DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

 

Schedule 3.08 - 7



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Organization   

Interest Held by

Weyerhaeuser

   Interest Held by
Third Party

Noggle Creek LLC

   DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

Preserve at Ashley Lake LLC

   DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

Haskell’s Pass LLC

   DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

 

* Unrestricted Subsidiary

 

Schedule 3.08 - 8



--------------------------------------------------------------------------------

Schedule 9.01

ADDRESSES FOR NOTICES TO THE LENDERS

 

Name of Bank

  

Domestic and Eurodollar Lending Offices

JPMorgan Chase Bank, N.A.

  

JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

10 S. Dearborn St., Floor L2

Chicago, IL 60603

Attn: Loan and Agency Services Group

F: (884) 490-5663

   With copy to:   

JPMorgan Chase Bank, N.A.

10 S. Dearborn St., Floor L2

Chicago, IL 60603

Attn: Yuvette Owens

T: (312) 385-7021

F: (844) 490-5663

 

Schedule 9.01